5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    1 of 92
                                                                                                           · Change.org




Mari Robles
1 year ago
More updates

Reasons for signing




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           5/18
                                                                                                                 P-APP003140
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    2 of 92
                                                                                                           · Change.org




Arianna Morales·1 year ago
As a Vassar alum, one of the things I've been most proud of is Vassar's effort to increase socioeconomic
and racial diversity in it's student body. But such efforts cannot be done in a vacuum. Absent of a full
demonstration of values that show that Black Lives Matter and that the college is dedicated to support
writing history that denounces the traumatization of marginalized people, div… Read more
33·
Report




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           6/18
                                                                                                                 P-APP003141
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    3 of 92
                                                                                                           · Change.org




Hannah Hildebolt·1 year ago
Vassar is often hailed as a school with values centered around radical social justice and change. But how
can this be the case when, time and time again, Vassar's disregard for the welfare of its Black and Latinx
students rears its ugly head? Having Linda Fairstein on Vassar's board is utterly despicable. She
destroyed the lives of the innocent men involved in the Central Park j… Read more
23·
Report
View all reasons for signing
Report a policy violation

    Complete your signature

    First name
    Last name
    Email
    New York, 10010
      United States
      Display my name and comment on this petition
    Sign this petition
    By signing, you accept Change.org’s Terms of Service and Privacy Policy, and agree to receive
    occasional emails about campaigns on Change.org. You can unsubscribe at any time.




Today: Mari is counting on you

https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           7/18
                                                                                                                 P-APP003142
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    4 of 92
                                                                                                           · Change.org

Mari Robles needs your help with “Remove Linda Fairstein From Vassar College Board of Trustees”.
Join Mari and 57,189 supporters today.
Sign this petition

Sign this petition




Petitions promoted by other Change.org users




  Promoted by 2,338 supporters




  Julius Jones is innocent. Don't let him be executed by the state of Oklahoma.
  When Julius Jones was 19-years-old, he was convicted of a murder he says he did not commit. I need
  your help to save his life. Julius has lived on death row for almost 20 years, and is held in solitary
  confinement for 23 hours a day. He is allowed one hour of sunlight a day, and three showers a week.
  Every minute we wait to take action, Julius is suffering. Every second that goes by brings Julius
  closer to being executed for a crime he… Read more
  Sign the petition


  Promoted by 37 supporters

https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           8/18
                                                                                                                 P-APP003143
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    5 of 92
                                                                                                           · Change.org




  Fishback v. Commonwealth WE DEMAND Remedy
  In 1995 Virginia abolished parole and implemented the then new and popular trend of "Truth in
  Sentencing" laws. However, with the change in law few saw the collateral damage that would occur.
  For 5 years jurors were never told about parole being abolished, in fact, judges were instructed not to
  inform jurors of the change, even if they specifically asked about it. By not telling the jurors such
  critical information Virginia courts … Read more
  Sign the petition


  Promoted by 231 supporters




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           9/18
                                                                                                                 P-APP003144
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    6 of 92
                                                                                                           · Change.org




  FREE ADNAN SYED
  We, the signers of this petition urge the State of Maryland and the governor, Larry Hogan, to pardon
  Adnan Syed, as he is not guilty of the murder of Hae Min Lee. Innocent people every day are charged
  with crimes they never committed and forced to live the rest of their lives confined in a jail cell. This is
  exactly the story of Adnan Syed. Adnan Syed is a Pakistani-American Muslim who attended
  Woodlawn High School in … Read more
  Sign the petition


  Promoted by 8,099 supporters




  Recall California Governor Gavin Newsom! Make California Great Again.
  Governor Gavin Newsom in addition to Governor Jerry Brown have declared California a Sanctuary
  State, importing illegal immigrants to replace the people of California, and give them California's tax
  payer funded goods and services in order to alter the voting demographics against Americans, and in
  favor of Democrats. Recently, in 2019 within months of taking office, Governor Gavin Newsom pulled
  troops off the sout… Read more
  Sign the petition


  Promoted by 181 supporters
https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           10/18
                                                                                                                 P-APP003145
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    7 of 92
                                                                                                           · Change.org




  Re-Opening the Equestrian Industry
  The horse world is a large but small community, and many are suffering through this pandemic and
  crisis. We have come up with many solutions and suggestions to get barns reopened and trainers
  teaching again all with safety and health in mind. Horse barn owners and trainers have found that they
  are not eligible for unemployment, SBA loans and the payment protection program yet their bills also
  piling up. Thes… Read more
  Sign the petition


  Promoted by 212 supporters




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           11/18
                                                                                                                 P-APP003146
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    8 of 92
                                                                                                           · Change.org




  RE-OPEN SPOKANE PETITION
  Great job, Spokane. Thank you, First Responders! We did it ----AND the Hospitals are nearly empty!
  We need to ask the elderly and compromised to stay home. We need to continue to social distance at
  work if possible; wear masks, wash hands, use hand sanitizer, stay 6ft apart. PLEASE take
  responsibility for your own safety. 1) WE ARE NOT SEATTLE. We have different statistics. 2) Our
  economy is tanking &amp; businesse… Read more
  Sign the petition


  Promoted by 98 supporters




  Preserve the mountain biking skills and progression area at Graham Hills Park
  Graham Hills Park has a mountain bike skills and progression area near the Marble Avenue exit on the
  Saw Mill Parkway, and many of the features have been there for almost 20 years. It has come to our
  attention that the features in this area are scheduled to be knocked down with a bulldozer by the
  Parks Department … Read more

  Sign the petition


https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           12/18
                                                                                                                 P-APP003147
5/13/2020              Case 1:20-cv-08042-PKC           Document
                                     Petition · Remove Linda             46-23
                                                             Fairstein From         FiledBoard
                                                                            Vassar College 07/01/20
                                                                                               of Trustees Page    9 of 92
                                                                                                           · Change.org

  Promoted by 217 supporters




  Give Minnesota Graduating Seniors a Commencement Ceremony
  On Friday, May 8th, the Minnesota Department of Health, Office of High Education, and the Minnesota
  Department of Education set out new recommendations for graduation ceremonies amid the COVID-
  19 pandemic. These guidelines included recommending "virtual commencement ceremonies where
  possible, ensuring that graduates and their families do not have to leave their homes" (Kare 11).
  Indoor com… Read more
  Sign the petition


  Promoted by 51 supporters




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                           13/18
                                                                                                                 P-APP003148
5/13/2020             Case 1:20-cv-08042-PKC
                                     Petition · Remove Document         46-23
                                                       Linda Fairstein From        Filed Board
                                                                            Vassar College 07/01/20
                                                                                               of TrusteesPage    10 of 92
                                                                                                           · Change.org




  Reduce the current mandatory sentencing serving time from 85 % to 65% retroactive
  for all
  Hi, I am the wife of an Oklahoma Inmate. My husband Robert Long was sentenced to 18 years in
  prison.. That's almost 2 decades on a Robbery / conspiracy charge. His first offense.. No prior contact
  with the Tulsa police dept. He has currently served 12 of those years. His commutation was recently
  denied March 202… Read more
  Sign the petition


  Promoted by 15 supporters




  Defer Approval of the Green Line North #GreenLineDoneRight
  We can make a bold statement if we get 1000+ supporters! Sign this petition by May 24th and share it
  with everyone. There’s no doubt that this is not a great time to have our heads wrapped up with the
  Green Line. Given that we’re in the middle of a pandemic, we have a lot of other things that are far
  more important - most importantly the safety and health of our family, friends, and neighbours. But
  the Green Line proces… Read more
  Sign the petition

https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                          14/18
                                                                                                                P-APP003149
5/13/2020             Case 1:20-cv-08042-PKC
                                     Petition · Remove Document         46-23
                                                       Linda Fairstein From        Filed Board
                                                                            Vassar College 07/01/20
                                                                                               of TrusteesPage    11 of 92
                                                                                                           · Change.org


  Promoted by 204 supporters




  Bitcoin Black (BCB) on Binance
  Vote for Bitcoin Black (BCB) to be listed on Binance exchange.




  Sign the petition


  Promoted by 13,295 supporters




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                          15/18
                                                                                                                P-APP003150
5/13/2020             Case 1:20-cv-08042-PKC
                                     Petition · Remove Document         46-23
                                                       Linda Fairstein From        Filed Board
                                                                            Vassar College 07/01/20
                                                                                               of TrusteesPage    12 of 92
                                                                                                           · Change.org




  Shut Down Pornhub and Hold Its Executives Accountable for Aiding Trafficking
  To directly fund this Traffickinghub campaign give at Traffickinghub.com, instead of donating on
  change.org. To get up to the minute updates on the progress of this initiative follow Laila Mickelwait
  on Twitter. In the last few months, there have been several shocking cases of sex trafficking and
  child rape films that we… Read more

  Sign the petition


  Promoted by 375 supporters




  Cancellation of "Comedian" Kurt Metzger's (Public, Digital, and Social Media)
  Appearances
  During a public, virtual interview with 3 other comedians, comedian Kurt Metzger vehemently
  expressed that the Armenian Genocide of 1915 was a good thing and he is glad that it happened. The
  world community, the Armenian community of the United States, and human rights advocates across
  the country are cal… Read more

https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                          16/18
                                                                                                                P-APP003151
5/13/2020             Case 1:20-cv-08042-PKC
                                     Petition · Remove Document         46-23
                                                       Linda Fairstein From        Filed Board
                                                                            Vassar College 07/01/20
                                                                                               of TrusteesPage    13 of 92
                                                                                                           · Change.org


  Sign the petition


  Promoted by 10 supporters




  Reopen Victoria, MN
  Reopen Victoria is a group of residents concerned about the impact of the local shutdown and
  closures in response to Covid-19. We acknowledge the situation caused by Covid-19 and recognize
  that it is a public health concern. However, the economic, social, emotional and religious disruption
  caused by the shutdown will cause far greater harm in the form of economic hardship, loss of
  livelihood, and mental health prob… Read more
  Sign the petition


  Promoted by 22 supporters




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                          17/18
                                                                                                                P-APP003152
5/13/2020             Case 1:20-cv-08042-PKC
                                     Petition · Remove Document         46-23
                                                       Linda Fairstein From        Filed Board
                                                                            Vassar College 07/01/20
                                                                                               of TrusteesPage    14 of 92
                                                                                                           · Change.org




  SAVE LAKE GLORIA as a Public Park
  PRESERVE A FAMILY TRADITION - Generations of Colerain families have enjoyed Lake Gloria over a
  course of decades. It is a unique feature that we should preserve. Citizens have asked the township
  to preserve the southern bank and club house at Lake Gloria for public fishing, relaxation and public
  benefit for decades. "PUBLIC BENEFIT" - Currently, a developer seeks to build on the northern bank of
  the lake, but wa… Read more
  Sign the petition




    C O M PA N Y                                                                   C O MMUNI T Y

    About                                                                          Blog

    Impact                                                                         Press

    Careers

    Team

    S UPPO RT                                                                      C O NNE C T

    Help                                                                           Twitter

    Guides                                                                         Facebook

    Privacy

    Policies


       English (United States)




    © 2020, Change.org, PBC Certified B Corporation
    This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.



https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                          18/18
                                                                                                                P-APP003153
5/13/2020             Case 1:20-cv-08042-PKC       Document
                                    Announcement Regarding         46-23 Filed
                                                           Trustee Resignation           07/01/20
                                                                               - Office of the President - Page    15 of 92
                                                                                                           Vassar College


                  Ple se visit our COVID-19 (novel coron virus) Upd tes p ge for ll developments.


                                                       OF F IC E OF TH E P RE S ID E NT
                                           E LIZ A BE TH BR AD LE Y




               Announcement Regarding
               Trustee Resignation
               Dear All,

               I am writing to update the Vassar community. I have just learned from the Chair
               of the Board of Trustees that Linda Fairstein has resigned from the Board, as of
               today. I am told that Ms. Fairstein felt that, given the recent widespread debate
               over her role in the Central Park case, she believed that her continuing as a
               Board member would be harmful to Vassar.

               e events of the last few days have underscored how the history of racial and
               ethnic tensions in this country continue to deeply in uence us today, and in
               ways that change over time. As I have received many emails and phone calls
               from people who have expressed a broad range of views on this issue, I am
               reminded of William Faulkner’s quote: “e past is never dead. It’s not even past.”

               We come to the present with our individual and intersecting histories. Even
               with much discussion, we may not reach agreement about important issues. My
               hope is that our continued debate and discord fosters a community of profound
               learning and humanity.

               Elizabeth H. Bradley, President

               Vassar College
               Poughkeepsie, NY 12604
               @EHBVassar




https://president.vassar.edu/community/2019/190604-announcement-trustees-resignation.html                                      1/2
                                                                                                                 P-APP003154
5/13/2020             Case 1:20-cv-08042-PKC       Document
                                    Announcement Regarding         46-23 Filed
                                                           Trustee Resignation           07/01/20
                                                                               - Office of the President - Page    16 of 92
                                                                                                           Vassar College




                                                                Social Media Directory



                                   O F F I C E O F TH E PR ESI DENT AT VA SSA R C O L L EG E

                                124 R ymond Avenue, Box 1, Poughkeepsie, New York 12604-0001
                                                    M in Building, second oor
                                                                         (845) 437-7200
                                                                              Cont ct
                                                                             Admission
                                                                        ©V ss r College




https://president.vassar.edu/community/2019/190604-announcement-trustees-resignation.html                                      2/2
                                                                                                                 P-APP003155
'When They See Us' case: Ex-prosecutor resigns Vassar College post
                                 Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 17 of 92
     Fourth of July Sale Is On.                                                                                                                                SUBSCRIBE NOW
                                                                                                                                                              $3 for 3 months. Save 90%.



       News
       [   ]      Space      Sports      Entertainment        Restaurants      Nation / World      Obituaries      E-Edition



    Subscribe

     Sign In




  NATION


 Ex-prosecutor Linda Fairstein, under
 fire after 'When They See Us,' resigns
 as Vassar trustee
 A.J. Martelli Ryan Santistevan Poughkeepsie Journaland
 Published 7:53 p.m. ET Jun. 4, 2019      Updated 8:57 p.m. ET Jun. 4, 2019

 POUGHKEEPSIE, N.Y. – A Vassar College trustee who had come under fire for
 her involvement in the infamous Central Park Five case 30 years ago has resigned.

 Linda Fairstein, a prosecutor in the case, resigned Tuesday, Vassar College
 President Elizabeth Bradley said in a letter posted to the college's website.

 The case involved five African American and Latino teenagers arrested in 1989 in
 connection with the rape of a jogger in New York. They were convicted for multiple
 charges, including assault, attempted murder and rape. All five were exonerated in
 2002 after serial rapist Matias Reyes confessed he was the  sole attacker.




     This article is FREE to your community.




                                                                                                                                                         P-APP003156
https://www.floridatoday.com/story/news/nation/2019/06/04/when-they-see-us-case-ex-prosecutor-resigns-vassar-college-post/1347003001/[6/27/2020 2:36:51 PM]
'When They See Us' case: Ex-prosecutor resigns Vassar College post
                                 Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 18 of 92




 NEW YORK, NY - MARCH 26, 2014: Portrait of author, Linda Fairstein in her home. CREDIT: Katherine Marks    Katherine
 Brabyn



 Students had called for Fairstein to be removed from the board following the
 release Friday of "When They See Us," a four-part series on Netflix, that
 dramatizes the events before and after the headline-making trial. The series
 shows how detectives and prosecutors manipulated and coerced the young men
 into confessing. Fairstein observed the suspects' 1989 interrogation, conducted by
 another prosecutor and police. She didn't personally try the case.




 Central Park Five: Ava DuVernay's Netflix drama brings 'nuance' to case

 'When They See Us': Ava DuVernay lets Trump 'speak for himself' in Central
 Park Five series


                                                                                                                                                         P-APP003157
https://www.floridatoday.com/story/news/nation/2019/06/04/when-they-see-us-case-ex-prosecutor-resigns-vassar-college-post/1347003001/[6/27/2020 2:36:51 PM]
'When They See Us' case: Ex-prosecutor resigns Vassar College post
                                 Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 19 of 92
 Mari Robles, an international studies junior at Vassar, published a petition Sunday
 morning calling for Fairstein's removal. As of 5:30 p.m. Tuesday, more than
 13,000 people had signed the petition on change.org.

 In her letter, Bradley said Fairstein "felt that, given the recent widespread debate
 over her role ... she believed that her continuing as a Board member would be
 harmful to Vassar."




 Though she said she was happy with the outcome, Robles said some of her
 classmates were unhappy Vassar didn't take action.

 “I think my initial reaction (to the resignation) was ‘mission accomplished.’ She’s
 off the board,” Robles said. “There were other students (who) expressed
 dissatisfaction that she resigned. But this is something we can have a greater
 discussion about.”

 Vassar officials have declined to answer questions beyond Bradley's letter. Officials
 have not said if the school was aware of Fairstein's involvement in the case prior to
 this past weekend.




 However, this was not the first time Fairstein was in the news because of it. An
 author who has written more than 20 crime and mystery novels, Fairstein was to
 receive a lifetime achievement award from the Mystery Writers of America last
 November. The organization rescinded the honor two days after announcing it


                                                                                                                                                         P-APP003158
https://www.floridatoday.com/story/news/nation/2019/06/04/when-they-see-us-case-ex-prosecutor-resigns-vassar-college-post/1347003001/[6/27/2020 2:36:51 PM]
'When They See Us' case: Ex-prosecutor resigns Vassar College post
                                 Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 20 of 92
 amid concern from its membership.

 Some online, including Santana, have also called for a boycott of her books.

 Elizabeth Howe Bradley.




 Elizabeth Howe Bradley. Courtesy Photo



 Bradley previously had said the school would review the status of Fairstein's place
 on the board.

 The president in her letter Tuesday said she has received "many emails and phone
 calls" reflecting "a broad range of views" regarding Fairstein.

 "The events of the last few days have underscored how the history of racial and
 ethnic tensions in this country continue to deeply influence us today, and in ways
 that change over time," she wrote.

 Fairstein, one of 34 members of the board of trustees, is a 1969 Vassar graduate.
 She served in the office of the New York County District Attorney office from 1972
 until 2002, spending 26 years in charge of the sex crimes prosecution
 unit, according to Vassar's website. The school has not made clear how long she
 served as a trustee.

 Some involved with Vassar have come to Fairstein's defense.

 Gary Heavner, a 1987 Vassar graduate and prosecutor, expressed skepticism over
 the case itself, and whether Fairstein did anything wrong during it.

 “To blame one person because they’re an easy target is lazy and improper,”
 Heavner said. “I haven’t seen enough proof to see (the Central Park Five) are guilty
 of rape. But I also haven’t see enough proof that Linda Fairstein did anything
 wrong. It should be the same standard."




                                                                                                                                                         P-APP003159
https://www.floridatoday.com/story/news/nation/2019/06/04/when-they-see-us-case-ex-prosecutor-resigns-vassar-college-post/1347003001/[6/27/2020 2:36:51 PM]
'When They See Us' case: Ex-prosecutor resigns Vassar College post
                                 Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 21 of 92




 After Reyes' admission, prosecutors stopped short of declaring the five men
 innocent but withdrew all charges. The legal clock had run out for charging Reyes,
 who was already serving life in prison on other convictions.

 Since 2002, Fairstein has denied the teens were coerced and has defended
 authorities' conduct in the case. The city reached a roughly $41 million settlement
 with the five, while not admitting any wrongdoing.

 Dennis Slade Jr., a 1991 graduate and co-chair of African American Alumnae/i of
 Vassar College, said in the organization's public Facebook group Monday that the
 college administration reached out to him and co-chair Tracy Elise Poole to gauge
 "'the temperature' of black alums." In the post he said the call to remove Fairstein
 has "been strong," and said he has communicated as much to the administration.

 "It is important to note that Linda Fairstein has been a Trustee since at least
 2010, if not earlier," Slade said. "Multiple alums (some super-liberal, some famous,
 some black) have served on the Board alongside her in this time and none of them,
 in my one year of being AAAVC co-chair, have approached me about Fairstein – or
 any other specific trustee, actually."

 "When They See Us," is directed by Ava DuVernay, who has created such Oscar-
 nominated films as "Selma" and "13th," which have also explored racial injustice.
 The cast includes Niecy Nash, Michael K. Williams and Famke Janssen. Fairstein is
 portrayed by Felicity Huffman, who recently plead guilty to charges in a college
 admissions scandal.


     DIG DEEPER


   'All-white company' wrongly accused immigrant
   author of racism, $13M lawsuit claims Chris Pratt
   marries Katherine Schwarzenegger in California
   ceremony, according to reports Tony Rodham,
   Hillary Clinton's youngest brother, dies AC
   company convinced 103-year-old WWII vet to pay
   $24K, son says Like what you see? Download the



                                                                                                                                                         P-APP003160
https://www.floridatoday.com/story/news/nation/2019/06/04/when-they-see-us-case-ex-prosecutor-resigns-vassar-college-post/1347003001/[6/27/2020 2:36:51 PM]
5/13/2020             Case 1:20-cv-08042-PKC
                                     Central Park Five Document
                                                       prosecutor Linda 46-23       Filedfrom
                                                                        Fairstein resigns   07/01/20
                                                                                              Vassar CollegePage
                                                                                                             board - 22
                                                                                                                     CNNof 92


                US                                                                                                      L IV E T V
       Central Park Five prosecutor Linda Fairstein resigns from
   board of alma mater Vassar College
   By Jason Hanna and Lisa Respers France, CNN
    Updated 7:04 PM ET, Sat June 8, 2019



   (CNN) — Author and former prosecutor Linda Fairstein -- facing a swarm of controversy over a Netﬂix series that
   examines a wrongful conviction in a high-proﬁle rape case -- has resigned as a trustee of her alma mater.

   Fairstein resigned as a member of the board of trustees of Vassar College, from which she graduated in 1969, the
   college in Poughkeepsie, New York, said Tuesday.

                                                                              The Netﬂix limited series "When They See Us" dramatizes the
                                                                              story of ﬁve teenage boys of color who were wrongfully
                                                                              convicted in a jogger's 1989 rape.

                                                                              Fairstein was a prosecutor in the case. There were
                                                                              complaints that the confessions of the Central Park Five, as
                                                                              they came to be known, were coerced, and their convictions
                                                                              were overturned in 2002 after Matias Reyes, a convicted
                                                                              serial rapist, confessed to the rape.

                                                                              Emotions stirred by the Netﬂix series led to a petition calling
                                                                              for Fairstein's removal from Vassar's board as well other ones
                                                                              seeking a boycott of her books and a #CancelLindaFairstein
    Linda Fairstein has defended the                                          movement on social media.
    handling of the Central Park Five case.
                                                        "I am told that Ms. Fairstein felt that, given the recent
                                                        widespread debate over her role in the Central Park case,
                                                        she believed that her continuing as a board member would
   be harmful to Vassar," Vassar College President Elizabeth H. Bradley wrote in an online message Tuesday.

   The city of New York settled with the ﬁve wrongfully convicted men in 2014, and they were awarded $41 million.

   Fairstein is portrayed in the Netﬂix series by actress Felicity Hu man.

   'When They See Us' makes a powerful case to be seen

   Fairstein headed up the sex crimes unit at the Manhattan district attorney's o ce from 1976 to 2002 and went on
   to become a successful mystery writer.

   The author recently deleted her Twitter account after days of sparring with some Twitter users.

   In July, Fairstein defended the handling of the case in a letter to the editor of the New York Law Journal.

   "The confessions were not coerced," she wrote. "The questioning was respectful, digniﬁed, carried out according
   to the letter of the law and with sensitivity to the young age of the men."

   'When They See Us' transformed those who worked on it

   CNN has reached out to Fairstein and her publisher for comment.

   CNN's Madeleine Thompson contributed to this report.




https://www.cnn.com/2019/06/05/us/linda-fairstein-vassar-college/index.html                                                                  1/3
                                                                                                                     P-APP003161
5/13/2020             Case 1:20-cv-08042-PKC
                                     Central Park Five Document
                                                       prosecutor Linda 46-23       Filedfrom
                                                                        Fairstein resigns   07/01/20
                                                                                              Vassar CollegePage
                                                                                                             board - 23
                                                                                                                     CNNof 92


      Search US
             CNN...                                                                                                        L IV E T V




                                                                                US

                                                                               World

                                                                              Politics

                                                                              Business

                                                                              Opinion

                                                                               Health

                                                                      Entertainment

                                                                               Tech

                                                                               Style

                                                                               Travel

                                                                               Sports

                                                                               Videos

                                                                              Coupons

                                                                               More

                                                                              Weather




                                                                                     US

                                                                        FOLLOW C N N




            Terms of Use      Privacy Policy       Do Not Sell My Personal Information           AdChoices   About Us   CNN Studio Tours

                          CNN Store       Newsletters        Transcripts       License Footage     CNN Newsource    Sitemap



                             © 2020 Cable News Network. Turner Broadcasting System, Inc. All Rights Reserved.

https://www.cnn.com/2019/06/05/us/linda-fairstein-vassar-college/index.html                                                                2/3
                                                                                                                        P-APP003162
5/13/2020             Case 1:20-cv-08042-PKC
                                     Central Park Five Document
                                                       prosecutor Linda 46-23       Filedfrom
                                                                        Fairstein resigns   07/01/20
                                                                                              Vassar CollegePage
                                                                                                             board - 24
                                                                                                                     CNNof 92

                                                       CNN Sans ™ & © 2016 Cable News Network.
                US                                                                                                   L IV E T V




https://www.cnn.com/2019/06/05/us/linda-fairstein-vassar-college/index.html                                                       3/3
                                                                                                                  P-APP003163
      Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 25 of 92




Jun 5, 2019 10:41am PT
Central Park Five Prosecutor Resigns From
Vassar Board Amid ‘When They See
Us’ Criticism
By Elaine Low




“Central Park Five” prosecutor Linda Fairstein has resigned from the board of Vassar College as
well as the board of victim assistance organization Safe Horizon after Ava DuVernay’s “When
They See Us” spurred renewed focus on Fairstein’s role in the 1989 case.

“I am told that Ms. Fairstein felt that, given the recent widespread debate over her role in the
Central Park case, she believed that her continuing as a Board member would be harmful to
Vassar,” wrote Vassar College president Elizabeth Bradley in a statement regarding the
resignation.

The Netflix dramatization tells the story of the wrongful arrest and conviction of five teenagers
in the wake of a rape of a Central Park jogger, as well as the lifelong consequences that follow.
Depicted by Felicity Huffman, the on-screen Fairstein repeatedly refers to the teens as “animals.”

Safe Horizon confirmed to Variety that Fairstein had stepped down from its board, and issued a
statement thanking her for her work and reiterating that its “top priority has been empowering
victims and survivors.”




                                                                                     P-APP003164
      Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 26 of 92




The hashtag #CancelLindaFairstein has gained traction on Twitter, and over 87,000 people have
signed an online Change.org petition calling for retailers to stop selling Fairstein’s books. A
separate petition, started several days ago, called for Fairstein’s resignation from the Vassar
board.

“The events of the last few days have underscored how the history of racial and ethnic tensions
in this country continue to deeply influence us today, and in ways that change over time,”
Bradley said. “As I have received many emails and phone calls from people who have expressed
a broad range of views on this issue, I am reminded of William Faulkner’s quote: ‘The past is
never dead. It’s not even past.'”




                                                                                 P-APP003165
Central Park Five Prosecutor Linda Fairstein Resigns From Vassar College Board of Trustees After Petition
                          Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 27 of 92

                                          80° New York City, NY  
                                                                                                                   Login   FREE TRIAL
                                                                                                                             Free trial




    U.S.

    Central Park Five Prosecutor Linda Fairstein Resigns
    From Vassar College Board of Trustees After
    Petition
    BY JENNI FINK ON 6/4/19 AT 5:12 PM EDT




                                           Unlimited 30 Day Ad Free Trial                              SUBSCRIBE NOW


                                                You have 4 free articles remaining this month

                                Sign-up to our daily newsletter for more articles like this + access to 5 extra articles



                                        Email address                                        Free Sign Up
              Advertisement 0:11


https://www.newsweek.com/central-park-five-linda-fairstein-resigns-vassar-petition-1442183[6/27/2020 2:48:37 PM]           P-APP003166
Central Park Five Prosecutor Linda Fairstein Resigns From Vassar College Board of Trustees After Petition
                          Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 28 of 92
                                                                                                                                  

     SHARE                                                      



        U.S.            CENTRAL PARK FIVE




    F             ormer prosecutor Linda Fairstein resigned from the Vassar College Board of
                  Trustees after an online petition called for her removal because of how she
    handled the Central Park Five case.

    The petition's creation followed the Friday release of When They See Us, a Netflix
    series based on the true story of five teenagers who were wrongfully convicted of
    raping a woman in 1989. Fairstein was head of the sex crimes unit at the Manhattan
    District Attorney's office at the time and oversaw the interrogation of the group,
    dubbed "The Central Park Five."

    All five teenagers were convicted after confessing to the crime, which their lawyers
    argued were coerced. After serving between six and 13 years in prison, they had their
    convictions vacated when a serial rapist, whose DNA matched the attack, confessed
    to the crime.

                                                                                                                          ADVERTISEMENT




    "I am told that Ms. Fairstein felt that, given the recent widespread debate over her
    role in the Central Park case, she believed that her continuing as a Board member
    would be harmful to Vassar," Vassar College President Elizabeth Bradley said in a
    statement to the community.




https://www.newsweek.com/central-park-five-linda-fairstein-resigns-vassar-petition-1442183[6/27/2020 2:48:37 PM]   P-APP003167
Central Park Five Prosecutor Linda Fairstein Resigns From Vassar College Board of Trustees After Petition
                          Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 29 of 92
       Author Linda Fairstein attends the Twelfth Annual Authors In Kind Literary Luncheon benefitting God's Love
       We Deliver at The Metropolitan Club on April 14, 2015, in New York City. On Sunday, a Vassar College
       student started an online petition calling for her to be removed from the board of trustees.
       GETTY/STEPHEN LOVEKIN




    After being created on Sunday, the Change.org petition had nearly 12,300 signatures
    as of Tuesday afternoon.

                                                                                                                          ADVERTISEMENT




    "As a member of the Vassar community, I do not wish for the college to be formally
    associated with her," the petition's creator Mari Robles wrote. "The boys she
    wrongfully helped imprison are our neighbors, brothers, sons. They are now men that
    have been robbed of a life."

    Robles said she was emboldened by the words of CNN host Van Jones'
    commencement address in May and her professors and classmates who taught her


https://www.newsweek.com/central-park-five-linda-fairstein-resigns-vassar-petition-1442183[6/27/2020 2:48:37 PM]   P-APP003168
Central Park Five Prosecutor Linda Fairstein Resigns From Vassar College Board of Trustees After Petition
                          Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 30 of 92
    to "fight for injustice."

    "I call on Vassar alums and current students to demand that she be taken off the
    board of trustees," Robles wrote.

    Four of the teenagers, Antron McCray, Kevin Richardson, Yusef Salaam and
    Raymond Santana, were sentenced to five to 10 years in a juvenile detention facility.
    Korey Wise, the only one of the five teenagers who was tried as an adult, was
    sentenced to five to 15 years in prison.

    After their convictions were vacated in 2002, the five men sued the city of New York.
    In 2014, the city of New York settled for $41 million, which CBS Sunday Morning
    noted was equivalent to about $1 million for each year they served in prison.


         RELATED STORIES
         Niecy Nash Hopes 'When They See Us' Will Get People to Learn Their Rights
         Who Is Matias Reyes? Serial Rapist and Murderer in 'When They See Us'
         Who Is Linda Fairstein? Prosecutor in NewNetflix Series 'When They See Us'


    Fairstein, a Vassar graduate, repeatedly defended her handling of the investigation.
    While the men's lawyer disputed Fairstein's account of the interrogations, she told the
    The New Yorker in 2002, that no one under 16 was talked to until a parent or
    guardian arrived.

    "We had to use special 'youth rooms,'" she said. "It was a much more friendly
    atmosphere, not the bare interrogation rooms ... This was not an Alabama jail where
    two guys who have been partners for years put a guy in a back room and he doesn't
    see the light of day for three days."

                                                                                                                          ADVERTISEMENT




https://www.newsweek.com/central-park-five-linda-fairstein-resigns-vassar-petition-1442183[6/27/2020 2:48:37 PM]   P-APP003169
Central Park Five Prosecutor Linda Fairstein Resigns From Vassar College Board of Trustees After Petition
                          Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 31 of 92


    In 2018, she wrote in a letter to the New York Law Journal that the confessions
    weren't coerced and the questioning was "respectful, dignified" and "carried out
    according to the letter of the law."

    The former prosecutor called When They See Us a "basket of lies" during an
    interview with The Daily Beast.

    After she left the Manhattan D.A's office in 2002, she became a best-selling author.
    Along with a petition requesting for her removal from the Vassar College Board of
    Trustees, a Change.org petition also called for publishers to stop printing her books
    and retailers to stop selling them.

                                                                                                                          ADVERTISEMENT




    "As I have received many emails and phone calls from people who have expressed a
    broad range of views on this issue, I am reminded of William Faulkner's quote: 'The
    past is never dead. It's not even past,'" Bradley said.

    REQUEST REPRINT & LICENSING, SUBMIT CORRECTION OR VIEW EDITORIAL GUIDELINES




    THE DEBATE



https://www.newsweek.com/central-park-five-linda-fairstein-resigns-vassar-petition-1442183[6/27/2020 2:48:37 PM]   P-APP003170
5/13/2020             Case 1:20-cv-08042-PKC      Document
                                          A Note on                 46-23
                                                    Linda Fairstein's         Filed
                                                                      1993 Woman of the07/01/20        Page 32 of 92
                                                                                       Year Award | Glamour




     Le tte r F ro m th e Edito r



     A Note on Linda Fairstein's 1993 Woman of
     the Year Award
     To our readers: The lens of history has shown us that we got it wrong.


     By Samant ha Bar r y
     June 4, 2019




     Hi all,

https://www.glamour.com/story/a-note-on-linda-fairstein-1993-woman-of-the-year-award                                    1/2
                                                                                                          P-APP003171
5/13/2020             Case 1:20-cv-08042-PKC      Document
                                          A Note on                 46-23
                                                    Linda Fairstein's         Filed
                                                                      1993 Woman of the07/01/20        Page 33 of 92
                                                                                       Year Award | Glamour

     We’ve heard from some of you in recent days as we, and the world, have been remembering
     the injustice of the prosecution of Antron McCray, Kevin Richardson, Yusef Salaam,
     Raymond Santana, and Korey Wise. Glamour has covered the new limited series centered on
     their story, When They See Us, through interviews with some of its actors and with director
     Ava DuVernay.

     Many of you have contacted us on social media to ask about the Glamour Woman of the
     Year award that the prosecutor in the case, Linda Fairstein, received a quarter century ago.

     Unequivocally, Glamour would not bestow this honor on her today. She received the award
     in 1993, before the full injustices in this case were brought to light. Though the convictions
     were later vacated and the men received a settlement from the City of New York, the damage
     caused is immeasurable.

     Glamour’s Women of the Year awards should reflect our culture, the values of our brand,
     and our audience. We remain committed to being thoughtful and purposeful about whom
     we choose to celebrate, and in this case, the lens of history has shown us that we got it
     wrong.

     It's important to hold institutions accountable, and we appreciate the commitment to this
     issue that so many of you have demonstrated. Glamour is, and will always be, a platform
     that celebrates outspoken women. So to those of you who raised this issue, thank you. We
     want you to know that we hear you, and we assure you that while we can’t erase the past, we
     will continue to learn from it.

     Samantha Barry
     Editor in Chief


     To pics      le tte r fro m th e e dito r




https://www.glamour.com/story/a-note-on-linda-fairstein-1993-woman-of-the-year-award                                    2/2
                                                                                                          P-APP003172
5/13/2020             Case 1:20-cv-08042-PKC               Document
                              Klobuchar campaign will return money to former46-23      Filed
                                                                             Central Park        07/01/20
                                                                                          Five prosecutor,       Pagesays
                                                                                                           spokesperson 34- CNNPolitics
                                                                                                                            of 92

                                                                                                                           L IV E T V

      Klobuchar campaign will return money to former Central
   Park Five prosecutor, spokesperson says
   By Jasmine Wright and Kyung Lah, CNN
   Updated 10:17 PM ET, Fri January 3, 2020




   Oﬃcer disputes Netﬂix portrayal of Central Park Five case 04:19

   (CNN) — Sen. Amy Klobuchar's presidential campaign said Friday that it was returning money donated by a former
   prosecutor who has faced sharp public criticism for her role in the Central Park Five rape case, according to a
   campaign spokesperson.

   "The campaign shouldn't have accepted this contribution and we're returning it," the spokesperson told CNN.

   First reported by The Guardian, Federal Election Commission records show that Linda Fairstein contributed
   $1,000 to Klobuchar's presidential campaign in March 2019. Fairstein's role in the case drew fresh scrutiny last
   June after the release of Netﬂix's limited series "When They See Us." The miniseries depicted the story of the
   wrongful convictions of ﬁve black and Latino teenagers who had been accused of raping and beating a white
   female jogger in Central Park in 1989. The men were then exonerated in 2002.

   After the series debuted, Fairstein stepped down from Vassar College's Board of Trustees, among other positions,
   due to the resulting public backlash, according to a letter from the college's president.

   The news of Fairstein's contribution to Klobuchar's campaign comes as the Minnesota Democrat more than
   doubled her fourth-quarter fundraising total from the previous quarter but lags signiﬁcantly in support from
   nonwhite voters. The senator was the top choice of 0% of black people in South Carolina in a Quinnipiac
   University poll released in mid-November, a survey that covered 18 candidates who were then running for
   president, and 1% of nonwhite voters in Nevada in a CNN poll released in late September.

https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html                                        1/3
                                                                                                                        P-APP003173
5/13/2020             Case 1:20-cv-08042-PKC               Document
                              Klobuchar campaign will return money to former46-23      Filed
                                                                             Central Park        07/01/20
                                                                                          Five prosecutor,       Pagesays
                                                                                                           spokesperson 35- CNNPolitics
                                                                                                                            of 92
   Klobuchar served two terms as a county attorney for Hennepin County in Minnesota. the most populous county in
                                                                                             L IV
   the state, from 1999 to 2007, and has been pressed during the campaign to defend her record  asEaTprosecutor
                                                                                                     V
   over what critics have called "tough on crime" policies.

   In March, The Washington Post reported on Klobuchar's unwillingness to prosecute police involved in killings of
   black men during her tenure. Around the same time, American Public Media reported that Klobuchar frequently
   sided with the police over misconduct charges. Of her tenure, she was quoted as telling The Washington Post that
   "kids that were killed by gangsters" were the kinds of cases she focused on, and telling American Public Media
   that "in that job I tried to put myself in other people's shoes to try to do the right thing."

   That same month, the senator said on CNN's "State of the Union" that she had worked against racial disparities
   during her time in o ce, after being asked about a Minnesota Public Radio report from her time as county
   attorney. The report found inequality in law enforcement, particularly against African Americans.

   Sen. Elizabeth Warren of Massachusetts has also been the recipient of some form of help from Fairstein. The
   former prosecutor hosted a Warren fundraiser in New York during her 2012 Senate run, according to The
   Guardian.

   CNN reached out to the Warren campaign for comment on Fairstein's exact role in the fundraiser, but has not yet
   received a reply.

   In response to the controversy last year, Warren's presidential campaign disavowed Fairstein's support.

   "This was in 2012 but it was wrong. Linda's record is troubling and highlights how the criminal justice system has
   caused irrevocable harm to Black communities. Part of deciding to run our presidential campaign the way we are
   is the decision to say Elizabeth is not going to give special access to high-dollar donors through closed-door
   fundraisers," Warren spokeswoman Gabrielle Farrell said in a statement to CNN.




      Search CNN...



                                                                                 US

                                                                              World

                                                                             Politics

                                                                           Business

                                                                            Opinion

                                                                             Health

                                                                      Entertainment

                                                                               Tech

                                                                               Style

                                                                              Travel

https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html                                        2/3
                                                                                                                        P-APP003174
5/13/2020             Case 1:20-cv-08042-PKC               Document
                              Klobuchar campaign will return money to former46-23      Filed
                                                                             Central Park        07/01/20
                                                                                          Five prosecutor,       Pagesays
                                                                                                           spokesperson 36- CNNPolitics
                                                                                                                            of 92
                                                                             Sports                                            L IV E T V

                                                                             Videos

                                                                           Coupons

                                                                               More

                                                                            Weather




                                                                 F O L L O W C N N P O L IT IC S




            Terms of Use      Privacy Policy       Do Not Sell My Personal Information               AdChoices   About Us   CNN Studio Tours

                          CNN Store        Newsletters       Transcripts      License Footage          CNN Newsource    Sitemap



                              © 2020 Cable News Network. Turner Broadcasting System, Inc. All Rights Reserved.
                                                       CNN Sans ™ & © 2016 Cable News Network.




https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html                                             3/3
                                                                                                                            P-APP003175
Amy Klobuchar Returns Donation from Central Park Five Prosecutor Linda Fairstein
                         Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 37 of 92

                                         78° New York City, NY  
                                                                                                               Login     FREE TRIAL
                                                                                                                           Free trial




    U.S.

    Amy Klobuchar Returns Donation from Central Park
    Five Prosecutor Linda Fairstein
    BY ASHER STOCKLER ON 1/4/20 AT 11:41 AM EST



      When They See Us- Official Trailer




                                                                        




     SHARE                                                    



        U.S.           CENTRAL PARK FIVE                    AMY KLOBUCHAR                    NEW YORK CITY                 SEX CRIMES




https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410[6/27/2020 2:55:31 PM]   P-APP003176
Amy Klobuchar Returns Donation from Central Park Five Prosecutor Linda Fairstein
                         Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 38 of 92




       Democratic presidential candidate Sen. Amy Klobuchar (D-MN) speaks during a campaign stop at Miller’s
       Sports Bar and Restaurant on December 27, 2019 in Algona, Iowa.
       JOE RAEDLE/GETTY




    S            enator Amy Klobuchar, a former prosecutor running for the Democratic Party's
                 presidential nomination, is returning a campaign donation from Linda
    Fairstein, the former New York State attorney who oversaw the prosecution of the
    Central Park Five.

    Federal Election Commission records show that Fairstein donated $1,000 to
    Klobuchar's campaign committee in March 2019, her only contribution in the 2020
    primary race to date.


                                                                                                                                ADVERTISEMENT




https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410[6/27/2020 2:55:31 PM]   P-APP003177
Amy Klobuchar Returns Donation from Central Park Five Prosecutor Linda Fairstein
                         Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 39 of 92




     RELATED STORIES
         Robert Morgenthau Dies: Manhattan DA Who Oversaw Central Park Five Case
         How Much Was The Central Park Five Settlement?
         Trump Casts Doubt, Without Any Evidence, on Innocence of Central Park Five


    In response to a request for comment about the donation, a campaign spokesperson
    provided Newsweek the following statement:

    "The campaign shouldn't have accepted this contribution and we're returning it."

                                                                                                                                ADVERTISEMENT




    The Guardian first reported the contribution.



https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410[6/27/2020 2:55:31 PM]   P-APP003178
Amy Klobuchar Returns Donation from Central Park Five Prosecutor Linda Fairstein
                         Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 40 of 92
    Fairstein has drawn renewed scrutiny for her role in the prosecution of five teenagers
    —four African American and one Hispanic—for the brutal rape of a Central Park
    jogger in 1989. The case relied in part on false confessions extracted from each of
    the boys during lengthy interrogation sessions without the presence of counsel.




                                                                                                                                ADVERTISEMENT




                          ��}�r�H���z ǦS�)� ef�DI�>�>ɺ$$e�֬�lg7E"
                          <<<���D�����4���4�4��B�������O��5���� dCt
                             uu��/Gɶ婖�5��O���K]V�����-
                           ��E#�ʢ�~eN(�U�J����O(S\��o 0����z �mO 5�Ꞛ_�}
                           �ˢ��V�1��]�� +�l�e���E��6��EV/
                           ���e�t�X��E顟�N�Sh���� ���� њ��TML�Zy��
                           u���xߖ��zF<{��R_�+�S
                           ��::>�rv"#�a��P� H��9qN4�DcO4�D+�h��|
                           �����uD�D7�'�dBx�# ��z�����{���+�l/
                           �$�,�R�A6��ȋ�>��$�U
                           �%Q�O�o)g�B����tn���n��璽P��M*��(�5=�_{��5N��A�<��"�/
                            ��*�u/0f‫�ڶ‬a7�Be�aj嵠銺yQt�1� ���U7Q���k��-
                             E\l����E� {q�o"���f�5�����B5�s\\^S����1e��j!}
                             ȰU�"‫ن‬r.��qlvv��ęf�#V��w�G�=}�F��*�{-
                             L��hf‫�ء‬Bϑ�İWg E����2;:���7���K�ɾ
                             �"Xrm���I����)���}my�.�T�����+�҄}
                             ո��%6���������2�R �tǽ���*�H��A�l�j�D|
                             �iXz‫ڬ‬Y�����%�<�<+9��W'iZ�}M�f�Z��|
                             ��W�@ ��`�/
                             ��IxH(��Ȫ��N`O�5��G��y ���t߾g�y�������+zg��kA�`aU�"e��
                            ���aO헉ng�&���<�a�w��rJz ��q�p��:�6 �� 4�
                            U��������@���"� �v�Y����瞖0�&�|(
                            C���y�D�oA�a4
                            �s��@���D_�^^�tC9�z#����Fƞ��'(��D����Y�-��
                             �F&�xI����%�w �%{�q��<Ϣ
                             ���E"F�;E���%6��{��k�e��!


https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410[6/27/2020 2:55:31 PM]   P-APP003179
Amy Klobuchar Returns Donation from Central Park Five Prosecutor Linda Fairstein
                         Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 41 of 92
                         ��K��z����+h����N��(� 0� ="h�i�6t���L��
                         �' ��� ���"�p�H���JJe�b�AǱP�!�d9�"[
                         �1��Լ��������u�y!�ˆ.CH���ND���;����� ��/
                         ѡ��}/�eҠ����Z�蚗-�Zdz�����g�C��X��$�~�#�-
                         ��3g���;������ ���8�
                         �h��I���0�'"�R�藓����I������Vy0߅>ko !
                         ����sG.�R��e�0~��l�?��7��� ��kT�k��$���'Q�


    Director Ava DuVernay's adaptation of the events into a limited-run series for Netflix
    has been credited with catalyzing the most recent examination of Fairstein's record.

    In 2002, a New York State judge vacated the young men's convictions after a serial
    rapist, Matias Reyes, confessed to the crime. He had already been serving a life
    sentence on unrelated charges.

    After DuVernay's miniseries began to garner acclaim and stir latent outrage about the
    handling of the case, Fairstein penned an op-ed for the Wall Street Journal in June
    calling the adaptation "so full of distortions and falsehoods as to be an outright
    fabrication."

    "Ms. DuVernay's film attempts to portray me as an overzealous prosecutor and a
    bigot, the police as incompetent or worse, and the five suspects as innocent of all
    charges against them," Fairstein wrote. "None of this is true."

    Fairstein did not respond to a request for comment about the return of her donation to
    the Klobuchar campaign.

                                                                                                                                ADVERTISEMENT




https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410[6/27/2020 2:55:31 PM]   P-APP003180
Amy Klobuchar Returns Donation from Central Park Five Prosecutor Linda Fairstein
                         Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 42 of 92




    During the de Blasio administration, the Central Park Five settled with New York City
    for $41 million relating to claims stemming from their wrongful convictions, although
    the city did not admit to misconduct.

    As part of the fallout from DuVernay's miniseries, Glamour magazine all-but-
    rescinded its 1993 christening of Fairstein as its woman of the year. Fairstein, a
    novelist, was also dropped by her publisher.

    While the Klobuchar donation is her only attempted contribution to the 2020 race thus
    far, Fairstein has a history of donating to Democratic candidates. In recent years she
    has donated thousands to Virginia Senator Mark Warner's Senate campaign, Hillary
    Clinton's presidential run and the Democratic National Committee.

                                                                                                                                ADVERTISEMENT




    In 2014, Fairstein also made a contribution to the reelection campaign of Maine
    Senator Susan Collins.

    REQUEST REPRINT & LICENSING, SUBMIT CORRECTION OR VIEW EDITORIAL GUIDELINES




https://www.newsweek.com/linda-fairstein-central-park-five-amy-klobuchar-donation-return-1480410[6/27/2020 2:55:31 PM]   P-APP003181
5/13/2020             Case 1:20-cv-08042-PKC               Document
                              Klobuchar campaign will return money to former46-23      Filed
                                                                             Central Park        07/01/20
                                                                                          Five prosecutor,       Pagesays
                                                                                                           spokesperson 43- CNNPolitics
                                                                                                                            of 92

                                                                                                                           L IV E T V

      Klobuchar campaign will return money to former Central
   Park Five prosecutor, spokesperson says
   By Jasmine Wright and Kyung Lah, CNN
   Updated 10:17 PM ET, Fri January 3, 2020




   Oﬃcer disputes Netﬂix portrayal of Central Park Five case 04:19

   (CNN) — Sen. Amy Klobuchar's presidential campaign said Friday that it was returning money donated by a former
   prosecutor who has faced sharp public criticism for her role in the Central Park Five rape case, according to a
   campaign spokesperson.

   "The campaign shouldn't have accepted this contribution and we're returning it," the spokesperson told CNN.

   First reported by The Guardian, Federal Election Commission records show that Linda Fairstein contributed
   $1,000 to Klobuchar's presidential campaign in March 2019. Fairstein's role in the case drew fresh scrutiny last
   June after the release of Netﬂix's limited series "When They See Us." The miniseries depicted the story of the
   wrongful convictions of ﬁve black and Latino teenagers who had been accused of raping and beating a white
   female jogger in Central Park in 1989. The men were then exonerated in 2002.

   After the series debuted, Fairstein stepped down from Vassar College's Board of Trustees, among other positions,
   due to the resulting public backlash, according to a letter from the college's president.

   The news of Fairstein's contribution to Klobuchar's campaign comes as the Minnesota Democrat more than
   doubled her fourth-quarter fundraising total from the previous quarter but lags signiﬁcantly in support from
   nonwhite voters. The senator was the top choice of 0% of black people in South Carolina in a Quinnipiac
   University poll released in mid-November, a survey that covered 18 candidates who were then running for
   president, and 1% of nonwhite voters in Nevada in a CNN poll released in late September.

https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html                                        1/3
                                                                                                                        P-APP003182
5/13/2020             Case 1:20-cv-08042-PKC               Document
                              Klobuchar campaign will return money to former46-23      Filed
                                                                             Central Park        07/01/20
                                                                                          Five prosecutor,       Pagesays
                                                                                                           spokesperson 44- CNNPolitics
                                                                                                                            of 92
   Klobuchar served two terms as a county attorney for Hennepin County in Minnesota. the most populous county in
                                                                                             L IV
   the state, from 1999 to 2007, and has been pressed during the campaign to defend her record  asEaTprosecutor
                                                                                                     V
   over what critics have called "tough on crime" policies.

   In March, The Washington Post reported on Klobuchar's unwillingness to prosecute police involved in killings of
   black men during her tenure. Around the same time, American Public Media reported that Klobuchar frequently
   sided with the police over misconduct charges. Of her tenure, she was quoted as telling The Washington Post that
   "kids that were killed by gangsters" were the kinds of cases she focused on, and telling American Public Media
   that "in that job I tried to put myself in other people's shoes to try to do the right thing."

   That same month, the senator said on CNN's "State of the Union" that she had worked against racial disparities
   during her time in o ce, after being asked about a Minnesota Public Radio report from her time as county
   attorney. The report found inequality in law enforcement, particularly against African Americans.

   Sen. Elizabeth Warren of Massachusetts has also been the recipient of some form of help from Fairstein. The
   former prosecutor hosted a Warren fundraiser in New York during her 2012 Senate run, according to The
   Guardian.

   CNN reached out to the Warren campaign for comment on Fairstein's exact role in the fundraiser, but has not yet
   received a reply.

   In response to the controversy last year, Warren's presidential campaign disavowed Fairstein's support.

   "This was in 2012 but it was wrong. Linda's record is troubling and highlights how the criminal justice system has
   caused irrevocable harm to Black communities. Part of deciding to run our presidential campaign the way we are
   is the decision to say Elizabeth is not going to give special access to high-dollar donors through closed-door
   fundraisers," Warren spokeswoman Gabrielle Farrell said in a statement to CNN.




      Search CNN...



                                                                                 US

                                                                              World

                                                                             Politics

                                                                           Business

                                                                            Opinion

                                                                             Health

                                                                      Entertainment

                                                                               Tech

                                                                               Style

                                                                              Travel

https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html                                        2/3
                                                                                                                        P-APP003183
5/13/2020             Case 1:20-cv-08042-PKC               Document
                              Klobuchar campaign will return money to former46-23      Filed
                                                                             Central Park        07/01/20
                                                                                          Five prosecutor,       Pagesays
                                                                                                           spokesperson 45- CNNPolitics
                                                                                                                            of 92
                                                                             Sports                                            L IV E T V

                                                                             Videos

                                                                           Coupons

                                                                               More

                                                                            Weather




                                                                 F O L L O W C N N P O L IT IC S




            Terms of Use      Privacy Policy       Do Not Sell My Personal Information               AdChoices   About Us   CNN Studio Tours

                          CNN Store        Newsletters       Transcripts      License Footage          CNN Newsource    Sitemap



                              © 2020 Cable News Network. Turner Broadcasting System, Inc. All Rights Reserved.
                                                       CNN Sans ™ & © 2016 Cable News Network.




https://www.cnn.com/2020/01/03/politics/klobuchar-central-park-five-prosecutor-donation/index.html                                             3/3
                                                                                                                            P-APP003184
5/13/2020              Case 1:20-cv-08042-PKC Document 46-23
                                                    Where            Filed 07/01/20 Page 46 of 92
                                                          is Netflix available?



                                                                                          TRY 30 DAYS FREE        SIGN IN


    Help Center



    Where is Netflix available?

    Netflix members with a streaming-only plan can watch TV shows and movies instantly in
    over 190 countries. The content that is available to stream may vary by location, and will
    change from time to time.




        NOTE: Netflix is not yet available in China, though the company continues to explore options for providing
        the service. It also is not available in Crimea, North Korea, or Syria due to U.S. government restrictions on
        American companies.




    Was this article helpful?


            YES                          NO



https://help.netflix.com/en/node/14164                                                                                      1/2
                                                                                                    P-APP003185
5/13/2020              Case 1:20-cv-08042-PKC Document 46-23
                                                    Where            Filed 07/01/20 Page 47 of 92
                                                          is Netflix available?




https://help.netflix.com/en/node/14164                                                                 2/2
                                                                                         P-APP003186
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       48your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald




                                                                     LEONARD PITTS JR


            Central Park 5 series will break your heart — and
                             make you mad
                                                                    BY LEONARD PITTS JR.

                                                  JUNE 08, 2019 04:28 PM , UPDATED JUNE 11, 2019 11:20 AM


                                                                                            




       DONALD TRAILL DONALD TRAILL/INVISION/AP


                  Listen to this article now
                  02:29        Powered by Trinity Audio


               We may use cookies, beacons (also known as pixels), and other                                           ACCEPT
    It’s a story that will lacerate your heart.                                                                        COOKIES
            similar technologies (together "cookies") to offer you a better
            experience, serve you more relevant ads, and analyze usage. By
    Indeed, you’ll  watch
            continuing       “When
                         to use        They Seeyou
                                this application,   Us,” director
                                                      consent       Ava
                                                               to the useDuVernay’s
                                                                         of         new Netﬂix miniseries, in
    appalledcookies
             disbelief    and open-mouthed
                     in accordance                 horror.
                                      with our Privacy      That may sound like a warning. It’s actually a
                                                       Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               1/12
                                                                                                                             P-APP003187
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       49your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald
    recommendation.

    DuVernay tells the story of the so-called Central Park 5, four of them black, one Hispanic, who
    were convicted of the brutal 1989 rape and assault of a white woman jogger. It is an unsparing re-
    creation of an ugly time.



      TOP ARTICLES




                     00:05 / 00:15



                                                                                                                                              SKIP AD




    Halting and confused, the boys struggle to describe a crime they did not commit in order to stop
    police oﬃcers from yelling at them and smacking them around. The concocted tales make no
    sense, but prosecutor Linda Fairstein is satisﬁed. Having decided that these are her perpetrators,
    she will not swerve from that, even as the facts scream otherwise.



                                                                                                                       ACCEPT
       Local news has never been more important
              We may use cookies, beacons (also known as pixels), and other
              similar technologies (together "cookies") to offer you a better
                                                                                                                       COOKIES
              experience, serve you more relevant ads, and analyze usage. By
       Subscribe for unlimited digital access to the news that matters to your community.
              continuing to use this application, you consent to the use of
              cookies in accordance with our Privacy Policy.
         #READLOCAL
https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               2/12
                                                                                                                             P-APP003188
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       50your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald




    FILE — Linda Fairstein, chief of the Manhattan district attorney’s sex crimes unit, left, enters court with Elizabeth
    Lederer, the prosecutor who handled the Central Park jogger case, in August 1990. “When They See Us,” Ava
    DuVernay’s Netflix series about the Central Park jogger case, has undercut the public perception of Feinstein as a law
    enforcement hero. (Chester Higgins, Jr./The New York Times) CHESTER HIGGINS JR. NYT




                  We may use cookies, beacons (also known as pixels), and other                                        ACCEPT
                                                                                                                       COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               3/12
                                                                                                                             P-APP003189
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       51your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald
    Nor will the news media, egged on by an angry public and by public ﬁgures like Donald Trump.
    The boys are convicted in the court of public opinion before they ever enter a court of law,
    branded as “thugs,” “monsters,” “animals.” In the movie, as in life, Trump says they should die.
    “I want to hate these murderers,” he wrote, “and I always will.”

    So in the absence of any forensic evidence, based only on “confessions” they said were slapped,
    lied and bullied out of them by police, Raymond Santana, Yusef Salaam, Antron McCray, Korey
    Wise and Kevin Richardson are convicted. It doesn’t seem to matter to anyone that they are only
    boys, 14 to 16 years of age. It doesn’t seem to matter that they are innocent.

    Yet for as much as this is the story of a particular crime, the movie is also the story of an ongoing
    crime. Meaning America’s long history of using dark-skinned men as its all purpose “other,” the
    rapacious beast lurking at every dark corner, hiding in every dark heart. If he is real, maybe
    America is not so bad.

    But without him, how do you justify slavery? Or lynching? Or mass incarceration? How do you
    justify Trayvon and Tamir? Without him, how do you go on thinking of yourself as a people
    righteous and good?

    So the beast is necessary. And if a given black man chooses not to play that role, insists on trying
    to live as a good person in a free country, it may not matter. The role may be imposed on him
    anyway. And there’ll be nothing he can do about it.

    That’s the deeper story DuVerrnay tells. She makes us watch, breaks our hearts, as the boys
    discover this part they’ve been tapped to play. With moist, frightened eyes, they look to their
    parents for answers, because when you’re a kid, you trust mom or dad to make the wrong thing
    right.

    But one by one, in a shifting of eyes or a pursing of lips, moms and dads are forced to stand
    impotent before children, to confess that for this, they have no answers.

    And one by one, you see something go out of those boys.

    Their convictions were vacated in 2002 when a serial rapist, supported by DNA evidence,
    confessed to the crime. Neither Fairstein, who went on to become a successful novelist, nor
    Trump, who became president, has ever acknowledged they were wrong. In agreeing to a $41
    million settlement in 2014, New York City also refused to admit being wrong.
                  We may use cookies, beacons (also known as pixels), and other                                        ACCEPT
                                                                                                                       COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               4/12
                                                                                                                             P-APP003190
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       52your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald




    But they were all wrong. As were many of us.

    That’s why this mini-series needs to be seen and internalized.

    It’s not just a story of justice denied. It is also the story of a harsh truth most dark-skinned people
    are forced to learn at some point. Namely that, “When They See Us,” they very often see only
    something the size, shape — and color — of their fears.

    When they see us, they often don’t see us at all.




                  We may use cookies, beacons (also known as pixels), and other                                        ACCEPT
                                                                                                                       COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               5/12
                                                                                                                             P-APP003191
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       53your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald




     COMMENTS 




                                                                           VIDEOS
                                                                                                                                                   




           We may use cookies, beacons (also known as pixels), and other                                               ACCEPT
                                                                                                                       COOKIES
           similar technologies (together "cookies") to offer you a better
      Trumpexperience,
            getting reelected
                        serve you more relevant ads, and analyze usage. By
           continuing to use this application, you consent to the use of
           cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               6/12
                                                                                                                             P-APP003192
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       54your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald

                                                                                                                                                   




      Leonard Pitts on President Trump
      VIEW MORE VIDEO →



  About Leonard Pitts Jr
                          @LeonardPittsJr1
                               Follow



                 Leonard Pitts Jr. won the Pulitzer Prize for commentary in 2004. He is the
                 author of the novels, Grant Park, Freeman, and Before I Forget. His column runs
  every Sunday and Wednesday. Forward From This Moment, a collection of his columns, was
  released in 2009.

  On Sept. 11, 2001, he wrote a column on the terrorist attacks that received a huge response from
  readers who deluged him with more than 26,000 e-mails. It was posted on the Internet, chain-
  letter style. Read the column and others on the topic of September 11.

  You can also read Pitts' series, What Works?, a series of columns about programs anywhere in
  the country that show results in improving the lives of black children.

  Leonard also  wrote
           We may   use the 2008
                        cookies,   series(also
                                 beacons   I Am   A Man,
                                               known         commemorating
                                                      as pixels), and other the 40thACCEPT
                                                                                     anniversary of Dr.
                                                                                   COOKIES
           similarKing's
  Martin Luther   technologies (together "cookies") to offer you a better
                          assassination.
           experience, serve you more relevant ads, and analyze usage. By
           continuing
  Email Leonard        to use this application, you consent
                 at lpitts@MiamiHerald.com           or visitto
                                                              histhe use of at www.leonardpittsjr.com
                                                                   website
           cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               7/12
                                                                                                                             P-APP003193
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       55your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald
  Leonard's Reading list
  The Black List: Suggested Readings in African-American History

  I am often asked by readers interested in gaining a better basic understanding of racial issues
  and/or African-American history if I will compile a reading list for them. These 16 books represent
  my best eﬀort to do so.

                                                                                                                                         Read the list


  Herald Books




      SPONSORED CONTENT

      FDA-Approved Keto Pill That Melts 17LBS Belly Fat Each Week! 
      BY HEALTH NEWS HOME




                                                                         READ NEXT




                  We may use cookies, beacons (also known as pixels), and other                                        ACCEPT
                                                                                                                       COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               8/12
                                                                                                                             P-APP003194
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       56your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald




         LEONARD PITTS JR


       Angry white men refuse to be governed like the
       rest of us | Opinion
       BY LEONARD PITTS JR.

       MAY 12, 2020 05:03 PM


                               
       The mob of armed whites who showed up at Dameon Shepard’s home in North Carolina were only the latest
       example of white extremism run amok, an anti-government stance started by Ronald Reagan.

       KEEP READING →




    Local news has
    never been more
                                                                             Subscribe for unlimited digital access to the
                                                                                                   ACCEPT
                  We may use cookies, beacons (also known as pixels), and other
                                                                             news that matters to your community.
                                                                                                  COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By

    important
                                                                                #READLOCAL
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               9/12
                                                                                                                             P-APP003195
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       57your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald
    #ReadLocal


MORE LEONARD PITTS JR




     LEONARD PITTS JR                                                                     LEONARD PITTS JR

    If ‘good’ white people don’t decry                                                  Don’t buy the lie. We’re not ‘all in this
    Arbery’s death, then, maybe, you’re not                                             thing together.’ Never were | Opinion
    that good | Opinion
    UPDATED MAY 08, 2020 05:00 PM                                                       UPDATED MAY 07, 2020 05:24 PM




     LEONARD PITTS JR                                                                     LEONARD PITTS JR

    Control what you can in this time of                                                Trump could be a stand-up comic, but
    madness, and don’t forget — breathe |                                               his punchlines still need a little work |
    Opinion                                                                             Opinion
    MAY 01, 2020 6:03 PM                                                                UPDATED APRIL 28, 2020 05:33 PM




                  We may use cookies, beacons (also known as pixels), and other                                        ACCEPT
                                                                                                                       COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               10/12
                                                                                                                             P-APP003196
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       58your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald




     LEONARD PITTS JR                                                                     SPONSORED CONTENT

    We’re suffering from two pandemics:                                                 If Your Paycheck is Over $1,500, Make
    the coronavirus and senselessness |                                                 These 6 Moves Before Payday 
    Opinion
    APRIL 24, 2020 3:35 PM                                                              BY THE PENNY HOARDER




    Take Us With You

    Real-time updates and all local stories you want right in
    the palm of your hand.


                  MIAMI HERALD APP →


                  VIEW NEWSLETTERS →




    SUBSCRIPTIONS
    Start a Subscription
    Customer Service
    eEdition
    Vacation Hold
    Pay Your Bill


    LEARN MORE We may use cookies, beacons (also known as pixels), and other                                           ACCEPT
                                                                                                                       COOKIES
    About Us similar technologies (together "cookies") to offer you a better
               experience, serve you more relevant ads, and analyze usage. By
    Contact Uscontinuing to use this application, you consent to the use of
    Newsletterscookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               11/12
                                                                                                                             P-APP003197
5/13/2020             Case   1:20-cv-08042-PKC
                       Director                                Document
                                Ava DuVernay’s new Netflix miniseries,         46-23
                                                                       “When They See Us,” Filed
                                                                                           about the07/01/20         Page
                                                                                                     Central Park 5, will       59your
                                                                                                                          lacerate  ofheart
                                                                                                                                       92 | Miami Herald
    News in Education
    Public Insight Network
    Reader Panel
    Archives


    ADVERTISING
    Place a Classified
    Media Kit
    Public Notices




    COPYRIGHT

    COMMENTING POLICY

    PRIVACY POLICY

    TERMS OF SERVICE




                  We may use cookies, beacons (also known as pixels), and other                                        ACCEPT
                                                                                                                       COOKIES
                  similar technologies (together "cookies") to offer you a better
                  experience, serve you more relevant ads, and analyze usage. By
                  continuing to use this application, you consent to the use of
                  cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                               12/12
                                                                                                                             P-APP003198
5/13/2020              Case 1:20-cv-08042-PKC Document 46-23
                                                    Where            Filed 07/01/20 Page 60 of 92
                                                          is Netflix available?



                                                                                          TRY 30 DAYS FREE        SIGN IN


    Help Center



    Where is Netflix available?

    Netflix members with a streaming-only plan can watch TV shows and movies instantly in
    over 190 countries. The content that is available to stream may vary by location, and will
    change from time to time.




        NOTE: Netflix is not yet available in China, though the company continues to explore options for providing
        the service. It also is not available in Crimea, North Korea, or Syria due to U.S. government restrictions on
        American companies.




    Was this article helpful?


            YES                          NO



https://help.netflix.com/en/node/14164                                                                                      1/2
                                                                                                    P-APP003199
5/13/2020              Case 1:20-cv-08042-PKC Document 46-23
                                                    Where            Filed 07/01/20 Page 61 of 92
                                                          is Netflix available?




https://help.netflix.com/en/node/14164                                                                 2/2
                                                                                         P-APP003200
5/13/2020              Case   1:20-cv-08042-PKC
                        Director                                Document
                                 Ava DuVernay’s new Netflix miniseries,         46-23
                                                                        “When They See Us,” Filed
                                                                                            about the07/01/20         Page
                                                                                                      Central Park 5, will       62your
                                                                                                                           lacerate  ofheart
                                                                                                                                        92 | Miami Herald




                                                                                    LEONARD PITTS JR



                                    Central Park 5 series will break your heart — and
                                                     make you mad
                                                                                  BY LEONARD PITTS JR.

                                                                   JUNE 08, 2019 04:28 PM , UPDATED JUNE 11, 2019 11:20 AM


                                                                                                     




                                 DONALD TRAILL DONALD TRAILL/INVISION/AP


                                          Listen to this article now
                                          02:29     Powered by Trinity Audio



                               It’s a story that will lacerate your heart.

                               Indeed, you’ll watch “When They See Us,” director Ava DuVernay’s new Netﬂix miniseries, in
                               appalled disbelief and open-mouthed horror. That may sound like a warning. It’s actually a
                               recommendation.

                               DuVernay tells the story of the so-called Central Park 5, four of them black, one Hispanic, who
                               were convicted of the brutal 1989 rape and assault of a white woman jogger. It is an unsparing re-
                               creation of an ugly time.
            We may use cookies, beacons (also known as pixels), and other similar technologies (together "cookies") to       ACCEPT COOKIES
            offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
            application, you consent to the use of cookies in accordance with our Privacy Policy.
                                  TOP ARTICLES

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                1/8
                                                                                                                                   P-APP003201
5/13/2020              Case   1:20-cv-08042-PKC
                        Director                                Document
                                 Ava DuVernay’s new Netflix miniseries,         46-23
                                                                        “When They See Us,” Filed
                                                                                            about the07/01/20         Page
                                                                                                      Central Park 5, will       63your
                                                                                                                           lacerate  ofheart
                                                                                                                                        92 | Miami Herald




                                 System near Bahamas has 70 percent chance of
                                 becoming storm. But it’s likely to stay out to sea



                               Halting and confused, the boys struggle to describe a crime they did not commit in order to stop
                               police oﬃcers from yelling at them and smacking them around. The concocted tales make no
                               sense, but prosecutor Linda Fairstein is satisﬁed. Having decided that these are her perpetrators,
                               she will not swerve from that, even as the facts scream otherwise.




                                 Local news has never been more important
                                 Subscribe for unlimited digital access to the news that matters to your community.

                                    #READLOCAL




            We may use cookies, beacons (also known as pixels), and other similar technologies (together "cookies") to   ACCEPT COOKIES
            offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
            application, you consent to the use of cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                2/8
                                                                                                                               P-APP003202
5/13/2020              Case   1:20-cv-08042-PKC
                        Director                                Document
                                 Ava DuVernay’s new Netflix miniseries,         46-23
                                                                        “When They See Us,” Filed
                                                                                            about the07/01/20         Page
                                                                                                      Central Park 5, will       64your
                                                                                                                           lacerate  ofheart
                                                                                                                                        92 | Miami Herald




  FILE — Linda Fairstein, chief of the Manhattan district attorney’s sex crimes unit, left, enters court with Elizabeth Lederer, the prosecutor who handled the Central Park jogger
  case, in August 1990. “When They See Us,” Ava DuVernay’s Netflix series about the Central Park jogger case, has undercut the public perception of Feinstein as a law enforcement
  hero. (Chester Higgins, Jr./The New York Times) CHESTER HIGGINS JR. NYT


                               Nor will the news media, egged on by an angry public and by public ﬁgures like Donald Trump.
                               The boys are convicted in the court of public opinion before they ever enter a court of law, branded
                               as “thugs,” “monsters,” “animals.” In the movie, as in life, Trump says they should die. “I want to
                               hate these murderers,” he wrote, “and I always will.”

                               So in the absence of any forensic evidence, based only on “confessions” they said were slapped,
                               lied and bullied out of them by police, Raymond Santana, Yusef Salaam, Antron McCray, Korey
                               Wise and Kevin Richardson are convicted. It doesn’t seem to matter to anyone that they are only
                               boys, 14 to 16 years of age. It doesn’t seem to matter that they are innocent.

                               Yet for as much as this is the story of a particular crime, the movie is also the story of an ongoing
                               crime. Meaning America’s long history of using dark-skinned men as its all purpose “other,” the
                               rapacious beast lurking at every dark corner, hiding in every dark heart. If he is real, maybe
                               America is not so bad.

                               But without him, how do you justify slavery? Or lynching? Or mass incarceration? How do you
                               justify Trayvon and Tamir? Without him, how do you go on thinking of yourself as a people
                               righteous and good?

                               So the beast is necessary. And if a given black man chooses not to play that role, insists on trying to
                               live as a good person in a free country, it may not matter. The role may be imposed on him anyway.
                               And there’ll be nothing he can do about it.

                               That’s the deeper story DuVerrnay tells. She makes us watch, breaks our hearts, as the boys
            We may use cookies,   beacons this
                                           (also part
                                                 known  as pixels), and tapped
                                                                        other similar technologies (together "cookies") to               ACCEPT COOKIES
                                discover              they’ve   been             to play. With moist,     frightened    eyes, they look to their
            offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
            application, you consent to the use of cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                                          3/8
                                                                                                                                                P-APP003203
5/13/2020              Case   1:20-cv-08042-PKC
                        Director                                Document
                                 Ava DuVernay’s new Netflix miniseries,         46-23
                                                                        “When They See Us,” Filed
                                                                                            about the07/01/20         Page
                                                                                                      Central Park 5, will       65your
                                                                                                                           lacerate  ofheart
                                                                                                                                        92 | Miami Herald
                               parents for answers, because when you’re a kid, you trust mom or dad to make the wrong thing
                               right.

                               But one by one, in a shifting of eyes or a pursing of lips, moms and dads are forced to stand
                               impotent before children, to confess that for this, they have no answers.

                               And one by one, you see something go out of those boys.

                               Their convictions were vacated in 2002 when a serial rapist, supported by DNA evidence,
                               confessed to the crime. Neither Fairstein, who went on to become a successful novelist, nor
                               Trump, who became president, has ever acknowledged they were wrong. In agreeing to a $41
                               million settlement in 2014, New York City also refused to admit being wrong.

                               But they were all wrong. As were many of us.

                               That’s why this mini-series needs to be seen and internalized.

                               It’s not just a story of justice denied. It is also the story of a harsh truth most dark-skinned people
                               are forced to learn at some point. Namely that, “When They See Us,” they very often see only
                               something the size, shape — and color — of their fears.

                               When they see us, they often don’t see us at all.




                                COMMENTS 




                                                                                      VIDEOS
                                                                                                                                   




            We may use cookies, beacons (also known as pixels), and other similar technologies (together "cookies") to     ACCEPT COOKIES
            offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
            application, you consent to the use of cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                4/8
                                                                                                                                    P-APP003204
5/13/2020              Case   1:20-cv-08042-PKC
                        Director                                Document
                                 Ava DuVernay’s new Netflix miniseries,         46-23
                                                                        “When They See Us,” Filed
                                                                                            about the07/01/20         Page
                                                                                                      Central Park 5, will       66your
                                                                                                                           lacerate  ofheart
                                                                                                                                        92 | Miami Herald




                                 Trump getting reelected

                                                                                                                                  




                                 Leonard Pitts on President Trump
                                 VIEW MORE VIDEO →



                               About Leonard Pitts Jr
                                                  @LeonardPittsJr1
                                                     Follow



                                              Leonard Pitts Jr. won the Pulitzer Prize for commentary in 2004. He is the
                                              author of the novels, Grant Park, Freeman, and Before I Forget. His column runs
                               every Sunday and Wednesday. Forward From This Moment, a collection of his columns, was
                               released in 2009.

                               On Sept. 11, 2001, he wrote a column on the terrorist attacks that received a huge response from
                               readers who deluged him with more than 26,000 e-mails. It was posted on the Internet, chain-
                               letter style. Read the column and others on the topic of September 11.

                               You can also read Pitts' series, What Works?, a series of columns about programs anywhere in
                               the country that show results in improving the lives of black children.

                               Leonard also wrote the 2008 series I Am A Man, commemorating the 40th anniversary of Dr.
                               Martin Luther King's assassination.

                               Email Leonard at lpitts@MiamiHerald.com or visit his website at www.leonardpittsjr.com


                               Leonard's Reading list
                               The Black List: Suggested Readings in African-American History

                               I am often asked by readers interested in gaining a better basic understanding of racial issues
                               and/or African-American history if I will compile a reading list for them. These 16 books represent
                               my best eﬀort to do so.

                                                                                                                           Read the list


                                                                                                                           ACCEPT COOKIES
            We may use cookies, Herald     Books
                                 beacons (also  known as pixels), and other similar technologies (together "cookies") to
            offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
            application, you consent to the use of cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                5/8
                                                                                                                                  P-APP003205
5/13/2020              Case   1:20-cv-08042-PKC
                        Director                                Document
                                 Ava DuVernay’s new Netflix miniseries,         46-23
                                                                        “When They See Us,” Filed
                                                                                            about the07/01/20         Page
                                                                                                      Central Park 5, will       67your
                                                                                                                           lacerate  ofheart
                                                                                                                                        92 | Miami Herald




                                   SPONSORED CONTENT




                                 THIS DAY IN HISTORY



                                                                                    READ NEXT




            We may use cookies, beacons (also known as pixels), and other similar technologies (together "cookies") to         ACCEPT COOKIES
                                    LEONARD PITTS JR
            offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
            application, you consent to the use of cookies in accordance with our Privacy Policy.

                                                     h                        f
https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html   b                         dlk   h                            6/8
                                                                                                                                     P-APP003206
5/13/2020                Case   1:20-cv-08042-PKC
                          Director                                Document
                                   Ava DuVernay’s new Netflix miniseries,         46-23
                                                                          “When They See Us,” Filed
                                                                                              about the07/01/20         Page
                                                                                                        Central Park 5, will       68your
                                                                                                                             lacerate  ofheart
                                                                                                                                          92 | Miami Herald
                                    Angry white men refuse to be governed like the
                                    rest of us | Opinion

                                    BY LEONARD PITTS JR.

                                    MAY 12, 2020 05:03 PM



                                                         
                                    The mob of armed whites who showed up at Dameon Shepard’s home in North Carolina were only the latest
                                    example of white extremism run amok, an anti-government stance started by Ronald Reagan.


                                    KEEP READING →




  Local news has never been                                                                                                    Subscribe for unlimited digital access to the news that
                                                                                                                               matters to your community.

  more important                                                                                                                 #READLOCAL

  #ReadLocal



MORE LEONARD PITTS JR




    LEONARD PITTS JR                                                 LEONARD PITTS JR                                                    LEONARD PITTS JR

  If ‘good’ white people don’t decry                               Don’t buy the lie. We’re not ‘all in this                           Control what you can in this time of
  Arbery’s death, then, maybe, you’re not                          thing together.’ Never were | Opinion                               madness, and don’t forget — breathe |
  that good | Opinion                                                                                                                  Opinion
  UPDATED MAY 08, 2020 05:00 PM                                    UPDATED MAY 07, 2020 05:24 PM                                       MAY 01, 2020 6:03 PM




    LEONARD PITTS JR

  Trump could be a stand-up comic, but
  his punchlines still need a little work |                          LEONARD PITTS JR                                                    SPONSORED CONTENT
  Opinion
                                                                   We’re suffering from two pandemics:                                 If Your Paycheck is Over $1,500, Make
                                                                   the coronavirus and senselessness |                                 These 6 Moves Before Payday 
                                                                   Opinion
            We28,
                may  use  cookies, beacons (also known as pixels),APRIL
                                                                   and other                                                                    ACCEPT COOKIES
  UPDATED APRIL   2020 05:33 PM                                         24, 2020similar
                                                                                 3:35 PMtechnologies (together "cookies") to           BY THE PENNY HOARDER
             offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
             application, you consent to the use of cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                                             7/8
                                                                                                                                                              P-APP003207
5/13/2020                Case   1:20-cv-08042-PKC
                          Director                                Document
                                   Ava DuVernay’s new Netflix miniseries,         46-23
                                                                          “When They See Us,” Filed
                                                                                              about the07/01/20         Page
                                                                                                        Central Park 5, will       69your
                                                                                                                             lacerate  ofheart
                                                                                                                                          92 | Miami Herald

  Take Us With You

  Real-time updates and all local stories you want right in
  the palm of your hand.


              MIAMI HERALD APP →


              VIEW NEWSLETTERS →




  SUBSCRIPTIONS
  Start a Subscription
  Customer Service
  eEdition
  Vacation Hold
  Pay Your Bill


  LEARN MORE
  About Us
  Contact Us
  Newsletters
  News in Education
  Public Insight Network
  Reader Panel
  Archives


  ADVERTISING
  Place a Classified
  Media Kit
  Public Notices




  COPYRIGHT

  COMMENTING POLICY

  PRIVACY POLICY

  TERMS OF SERVICE




              We may use cookies, beacons (also known as pixels), and other similar technologies (together "cookies") to   ACCEPT COOKIES
              offer you a better experience, serve you more relevant ads, and analyze usage. By continuing to use this
              application, you consent to the use of cookies in accordance with our Privacy Policy.

https://www.miamiherald.com/opinion/opn-columns-blogs/leonard-pitts-jr/article231347308.html                                                                  8/8
                                                                                                                                 P-APP003208
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 70 of 92




                                                                     P-APP003209
                   Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 71 of 92


                                               P




                                                        Fr~~ ~ rt~ ~~~ ~~u~~~
                                                                                                                     P'1 RIe0PA9~'PO W ATE CRPrIGBB
                                                      3Y E.YY   1 ~RR }sd iJ.7~'~~~~
                                                                                                                              BOS40N
                                                                                                                              CFEIGAGC}
                                                           Tit;{~12,7:3'53t~pC?                                               wousYc~~
                                                                                                                            ~.os xN~~e.~s
                                                           FA?4: ~c"'le~ x'35-~+D~O                                       PALQ res~TQ
                                                                                                                       WA~HINGTOAJ. C.C.
                                                                                                                            wi~asiHGTON
   c     c arAi.
2 E -~    -2520                                                                                                              eauss~~.~
                                                                                                                            ~R16N~tFUAT
    ~rraccr ~~x                                                                                                             Ht1NG IBQNG
~ 17-?77•~^~2ta                                                                                                              tpidD~N
                                                                                                                             k4C!'a~ty0#
                                                                                                                              MItN~CH
                                                                                                                               RARt~
                                                                                                                            S~C1 PJAULC!
                                                                                                                              S~~IJl.
                                                                                                                            SNAN6H+~t
                                                                                                                            sINGAPdR~
                                                                           Jlll~ ~ ~, ~{}~ ~                                  s~oerEr
                                                                                                                              TC71SYt'!
                                                                                                                             T&7FtCttd4K~




                   ~AV1d~    y171~i17, ~~C~.
                      II~t~ ~i'~11TDS~~
                   ~~$fl13~, SIC.
                   1{~(~ ~i~che~t~r circle
                   I~os +~atos, A ~~t~32
                   1~~~'fir. I~yma~:
                           I v~ite can be~ialf cifthis firm's ~lient~, Elizat~eth Led~~~r and Linda F~~rstei~,
                   in ~o~necti~n w~ recent press reports d~sc~ibin~ I'~etflix` p~ ~d ~ollab~rration ~ri#h
                   A.~~ ~u'Vern~.yT Tribeca Films d Vane R.osentha.~. .In garti~ular, I want to make sure
                   that N~~flix is fully ~c~     ~tnt oftie concerns cifc ur clients as expressed last year in
                   c~rr~spanden~e with these parties.

                                ~c~u gill see, c ur client have a ju~tif~able and abiding ~ancern that they
                   will be treated i~ ~ false and def~matcizy mi ner in dra~nat~atians cift~~ Ce~~al
                   Park ~a ~ cage. ~'e hope that e statement attrib~ate~ #c~ ~+Is. JDu~Ternay in ~~e
                   grass accounts cif your Manned colPal~oxa~ion, that the ~~ntr~1 ~'~rk ~iv~ exp~eriea~~eti
                   ►'injustice at every hum" was a. bpt c~fh~p~rbol~ ~n~~n~~ intended ts~ cherac~~r~ze their
                   int~rs~cti~ns, such as they. v~rer~, with e~ur clients,

                            ~l~~~e ~~fu~~y r~~i~w the cc~rresp~►~dence ~v~ had with I~Is. ~ut~'e~ay and
                   her +ct~un~e~ which ~ gun ~ncla+sir~~; inclu~iir~~xthe st~ur~es~ of i~forma~ian identi~~d in
                   our Ietter ~~' ~~ne 9, ZQ ~ 6.             s

                           In sddita+~n, as w~ have e~rli~c r~quest+~d ~f his. ~1u'~~ern~.~a e~ a~., bec~.use of
                   DUI` Ci~13C~1~ 8.~7►O~1G ~0~~~~I~~~' aCtIfl2~81~~~ t~~~8131~~t)T~'t ~~i~~t11E:LD~~~ portra~~ls, ~a.r d




                                                                                                                    P-APP003210
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 72 of 92



 ~av~d H~mar~,.~sq..
 duly 11, 2~}Ii
 Pale 2




 irn l~c~ti~ns, you are rec~u~~ted ~~nd required*}to take ail steps as are n~ce~~ary t~
 retain and pr~s~rve all r~~~rd~ and c~u~rnunicatians, whither ire hard-~~py car
 elect or~tc fc~rrn, that have ~1.ready ~~ar~e into your pos~~s~~~on relating to this prc~j~~t,
 end that cc~rn~ into your p+~sse~s~~n ~~ ~n~r per~nt ~o~ f~n~r ~.

         This letter is ~~nt with a full r~servatic~n of sights.




                                                                ~~'
                                                            s l ~,.




+   Sic Scctic~n 215.~~] v~' t~~ i'~ct~~ York Peal L~4~~ ~~l~ich g~r~lt~bits t~z~c suppr~ssiaf~, altcr~~ian and
          ~tie~t ~~~id~n~c ~li~v+e~ about tc~ be produced ar used in a judicial rc~~cd~n . See a sa
         ~+. ~is~d~re~r'I`irc ~~d Rubber !~c~,, I~7 F.3d 77~,7?~ d ~~r~. I~ }? Zabu)~ke v. U~~




                                                                                                         P-APP003211
                Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 73 of 92




                          ~Kl~►D~3 ~h!~ ARP5, ~ L/1TE, M EA~GHE R & F~.C? X11 L.L.}~
                                                     FC3UR TthiES St~tJARE
                                                                                                              nnww~iu~►rc ~r~nara~
                                                  htE1M1" YC?RK it303~•6~22                                         aasron~
                                                                                                                    c~icAfl~
                                                      '~~.L: (~1~~ 7383C7G►C                                       Ftouarc~N
                                                      Fax: (a~zj ~3~-~voa                                        ~.os ~r~r~~~,gs
                                                                                                                  PAL.S~ ALTG}
         a~u.                                           www.skadcien.cdm                                        8AA1 FAJ1HC78Co
                                                                                                               w~►a~trtc~rort, u.c.
~ (i~-73S-@CSEL1                                                                                                  Y+tttM~HC17QN
     pAi1:QT►~X
s~ r 7a~rr•~s~o                                                                                                     #8lJiNC

                                                                                                                  lrfi~NKlrIJRT
~o~~r'.z~~s      sw~r~~tc~s                                                                                       FtONc~ HO~tG
                                                                                                                    I.G~Nt~AN
                                                                                                                   ~a~scow
                                                                                                                   !1tJNlCN
                                                                                                                     PFAlt1B
                                                                                                                  81NQAiWRB
                                                                                                                   liYt7NEY
                                                                                                                    TOi{YC
                                                                                                                   TCJRONTti7
                                                                                                                    VI6l+tNA



                                                                    ~lltl~ 4, ~~~~




                   ~8~8 ~88A




                  Ava Du~eruay
                  c10 ~a~neRr~s~thai
                  375 Greenwich Stroe~
                  rI'ew ~''or~ ~'+fiY ~4~}~3

                  ~ibe~a Film
                  375 Gr~~nwiah S~~t
                  Nor Y'or~, "ItI~}l3


                                   ~'c a~se vvnitin,g crn beh~tf of phis ms's clis~rta, Linda Fairste~n and
                 Et~zabeth Lederer. ~'~ uu~d~r~tand that you a~ in the hni~ia~ steles of ~. m~tioa

                  picta~re project c    Bred on a brute z~pa and a pries cif assaults that v~exe perp~trar~ted
                 in C~1Pa3rk on Apra I9, X989 and whichbave came ~o be x~ed ~o a~ the

                  Cenral dark So ar case,




                                                                                                               P-APP003212
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 74 of 92




  Jane R.oserif~al
  Ava JI7uVernay
 '~'~tb~ca Film

  ~a~~ 2
                   ~B~s~d[ c~~ p~a~t, u~c#~eatment oi~]Et~. Rairs~e~n end mss. L~der~ in

  tie media i~ conn~c#,~c~n w~h the C~nf~~ Park Jog~~r case, m~ clients are, quite

 justifiably, profoundly concerned tba~ yau~r project m~,~ht ~Iso fail to portray them

  accurattely and Orly. To that end, we wsnt to make clear to you t~a~ ~aCfual rnaf~er

  critical tc~ understa~tdin,~ ~v~t ate claents did and did nat ~s~ was ignc~redi in many

  ~ccaunts ofthe ~ven~s of~Apri1 ~989a end inte~ion~.tl~ misrepres~nt~d in others,

  inc~uc g ~n sps~ch~ ~d ~oci~al naedi~ publications by tEze dive          vid~sls who Inter
 sued the city. ~a add~gnn,ire w        to id~utify fur you. ~.} erroa~eous ar mi~~eading

 i~p~ressian~ aue~ fa~tua~ ass ices ~tluch b~aive been in the public domain and ~rb~cb

 you ~~auld tot republish;2} wzre3i$bl~ ~d biased sources cifinfoxm~ian an which

 you shaul~ not uncritically yr solely poly; ~.nd 3~ processes and prc~ce~ures which vve

 beliea~ ire required in t~es~ circumsta~csa.

                  This Ie#.ter is s~~t with a full reserva~on of~ghts. That NYs. Fairstei~x

 and M~. Lederer did not sue for ~x~vious misrepre$entations duxing the pend~~ray of

 the Ia~vsurt a~asns~ the City o~`~'~uur York does not ~iaens~ maliciou$, ir~tentianal ~r
                                                                                                          ~.
                                                                                                          P


 I'~C~C~B$S C~B~SfIt321 C1~'~.BB~.


         ~.     ~~.~~ract~rize~io~as +~ Ms.~airst~in ~n~_    .L~ci~r~rr'     1 s .d
              ~3YQ

                  a~particui~r concern to auz cli~nt~ that amore recut public a~cou~nts

 ~2~fl3 and then     er} o~"theur saes is fi~h~a underlying events were grossly ~.accu~a~e

 anr~ de:~ur~gtary~ T~e~e have proxnp~ed a sees ofde~h threads a~td other t~raats o~

 ~hysYc~ vio~anc~ {~h~ch often sp~i:fically reference the depi+~o~s ofthem in a




                                                                                            P-APP003213
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 75 of 92




  ~'ana ~to~~nfi~al
  1~.va DuVernap
  T~beaa Film
  ~'u;n~ 9,~t~16
  ~'a,~e 3

  partzcufar book,film and vthe~ speeches}, have given rise to other reasnns for

  c+~ncern for them personat safety        .have prox~pted other seriau~, un~~r~~~d

  retributive candu~c~ against them.

                   A.mang c~~har ~i~ags both Ms.F~sr~eiz~ amd Ms.I.edez~r havo been

 vsrrongly a+~cused ofbain~ r~~st~ o~~avin~ gartic~pated in an ux~l~wfut co~spirr~cy to

 viola~~ the thendefe,~dasrts' civil right, and o~h~wise enga,~ing~ in inappr~p~iate and

 unprofe~siona~ c~uduct and gr+aundl~ss att~mp~ were made pia seen to c~irt~t their

 emplay~nent. Ali #,his despite 1VIs. ~srirs~ein hiving earned a ~vvell~desa~reccl reputation

 as a p~a~cixtc~r c~         ec~ ~o ~ffectiv~Iy vindicating t.~e ia~~re~ts ofvict~:ms ofDual
 assault during h8r t~urty-year t~nur~ in the I~~anha.~tan Dis~ct At~rney's t}f~ice. ~t

 tt~ie s~n~ time, when th+c       s w~rrr~ted,     .~air~tain declined to grosecu~e and
 exonerated ~undret~ off'in+clxvidu~$ who were wrongly e~~usec~ ofgape on numerau~

 o~asions. ~.,i~~~wis~e      .~c~erar ~s also mown for her thvr~ugh inv~ssti~~i.ans ~d

 ~~ ~onerat~an of~n~vidua~~ i~ a v~riiety o~caaes, inclucixng one higb-pra~Ia

 ht~naicide. Ia#~lig~,the ~aregoiaag inaccurs~es are ~az~icu~arly unwarratrted ~~

 da~a8ing•

        2. ~nre~. Ie Sources n►~~f'~~ ~ 'on

                   Cerfa~n gsst ~re~tm~nts t~f this subject z   er ~ppearto hive been
 pursue! in order to aclu~ve a pr~d~terrni.~ed objec~i~a and nofi t+a xep~ese~ti ~ful~y

 what the f~~ts demanded including a. ~o~k published by Sar~kh Buns in 20 ,1 and a

 ftm pwcp~r#~~ to ~e ~ documantazy xel~ased in 2t~ ~.2 by Sara, h~€ ether men




                                                                                          P-APP003214
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 76 of 92




  7~ne ~t~senal
  Ava ~u,V'ernay
 '~ribeca F
  June 9, 20~.~
 Page 4

  Burney and her husband David N~cN~c~n. Presumably tau are .ware that Sara~t

  B~sn~ was a col~e~a ~ttudant intern hired by Tar~than 111.~ooro, who way ~ctin~ as

  co    ~~~t~y fee counsal for A~t~r~ ~VJ[cCray and ~horey,wise in their lawsuit ~gainnst

  the City crfNew Y`a~k, v~hich re~uult~d.in har deve~op~n~ a re~~ion~ig with t,~~ five

  ptainti£fB in the civil apse end their families. Likewise, you are also likely a~rare fat

 :Kea ~uurn~ has said ~n mul~ple u~rs ac~oua~ts #fat he b.~ped his ~tlm would pu~~.the

  City ofNe^w York ~o s~i~Ie the c~~il, suit brt~u~ht dry those c~~rged with'the raps.         a
  Accardingly, rt would ~a reckless at best for you to accept or rely uncrit,~cally an

 ~he~e ~ource~.



        ;.3. A:ctic~ns R,e~u~red

                  W~ believe the fo~Inwing sources, among ofib~a, n~~d to be c fatty

 cc~~asult~d ~s pert ofany honest ~ct~~ndin~        z~:

            * "~'he ~rcum~t~cQs s~rraundi~ Abe a~r~a ofeach of#J~c Svc

                  individuals,including ho~vv they w~ce nm~med end haw t.~e+y v~a~re

                  ~~en ed by oth~r~~pa~tiaipants(number~n~ ~nor~ than ~hirty3 a~zd f~aw

                  they ide     ~d and na~asd     h ath~r;

            • 'the viden racc~rd~d and written ~tatemerrts offoux ofthe five

                  indivic    s, cud the st~.temer~ made to a d~tec~ive by the fifth ~~one of

                ~h~ yt~ung men w~.~ tes~r$d under oath a~ his ~ria1~;




                                                                                         P-APP003215
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 77 of 92




  Vane Itaea~t~.a~
 .Ava 13u~exnay
 'I~ri~eca Film
     e 9,206
 Pa~~ 5

             * 'x'fie tr~ns~rip~s a~'~he Huatl~y hemming and the decision by 7us~ice

                 Ga1:~gan conr~~n~ng the volun       ne~a o~'th~~r ~t em~nts;

            • The more than l,tlflU palic~ reports rated t+c► ~h~ incidents;

                 Thy ,video z~ecor~ded and waritt~n atatemea~ts of other i~d~vidu~ls wha

                 were greser~t in ~ent~~ dark vn Ali 7I i9, ~ X89 including t~as~ nat

                 ~re~t~d air charted;

             • '~'he sta~em$~a by the other ~vi~~irns a~die criYaaAinal beliaviar tl~ct

                 occurred. in CentralFark on A~prll 19,1989;

             ~       edzca~ repart~ descn'b ng the zaps ~ici~'s injuries and what caused

                 t~iein;

             • R~-enactm~t of the attack usi~a~ a ~ema~e pnlice ~~cer m~ttchin~ the

                 ~ic~im'~ size sad speed, which proved the unpossib~i~.y o~ esser~ti~i

                 elements of fi~he Reyes story;                          9

             • '~`he transcrzpt~ of tie two ~ria~;

            • Sta~wuaant~ made dur         P~rote Soarct Hearings by die fi~ve~

             * ~'he vic~~o recording a~~V1a.~ias ~ieyes ~na~[e by N'sncy JE~yan ~ 2 02;

            ~ fir. ~~gr~s°s d~p~~~ti~~;                     .

            • ~.Vlare #.fan ~~t~ deposits~ns, i~c~udi~~ those v~'the f ve, weir family

                 m~mb~r~, the tbre,~ prosecu#ors and scc~res ofpolice        ic~~;




                                                                                          P-APP003216
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 78 of 92




  ~an~ ~tosenthal
  Ava DuV ay
  Trib~ca Film
  ~ur~e ~,~~16
  Page ~

            ~ .All ~thex recordings ofMr.Reyea's em~nts av~eerning the re~8va~nt

                even#$ i~clu~u~~ those w~h 1`+~'~►cy ~t~ran aa~c~ wax A~3+~ ZOf20 staff in

                preparation for big televi~ic~n ~.ppearanr~;

            • Tk~~ role n~tlze two African-American po~ca Q~~e~s who w~x~ nod

                named ~ defendants ~n the civil suit;

            • T1~ie 2 02 A~~nstr~r~g R$poxt, which re~-e~min~ci the underlying

                and inveati~ato~y r~corcl ~nnd hook into a~~un~ ~aor~ Haan 1Q~ wi~nass

                s#~emea#s and depasit~~on~;

            ~ 'T~e brief~ug merc~c~    ds o~ April ~1, 2 14, preparedley the I~Y'C

                ~vrpo~ti~►n Counsel        ~.ddress~d to Mayor de B~aa~c~'s nss~r~y

                appo tad cauns~l, Z~chtuy Carter;

            +~ °T~:e statement by moron ~c.Gray' a court~ap~oizrted psychiatrist who

               ~.ye McCray never claisxied bin Gonf~ssion ways ~e~ac~;

            • 'The fact tit the vs~eapa~ dsscnibed by biasItoyes way never found

               at the crime ~cen~, yet the ~+teapon described by thr~e~ of ~h~ 5 young

               msn ~s belon~iag to one oft,~em and carried in the Bark by twc~ others

               is   x~i~#~~t nth the ~j ~s ~~ ~ jo ur           $c~ a~a~~t~r tr~~i~ ~c~tt

               w.ho sufferred a similar blow t~ e he~~;

           • ~'he sta~emerrt o~F~el~.nie Jack~c~n abut her comr~.rsat~on with

               ~Ytarey Vise, ~h~~ h~ was inn Jail, in which be a~mi~~d hip

               involveme~rt with the ,jo; er; and




                                                                                      P-APP003217
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 79 of 92




 ~aue ~o~enthal
 Ava DuV~rrn~,y
 ~rrbec~ Film
 J'un~ ~, 2016
 P~.ge 7

            • The fact that         f?D de~ecEives interviewed mo~a than ~{} yQun,~ rn~z~

                 wha rampaged.in the Park on Ap~~l ~~~ ~.~5~ ~,t~'W~TB IIQt 8C         8tI 0~

                 cQerc~ng atiy ofthe o~ae~ ~vho made ad~ru~ion$ aboutfi~teir

                 invalve~m     ~~~ a cks.

                 The fi~regoing Iist is ofcc~ura~ ~vt      austive but it is a zninicnel

 startan~ poi~xt ifthe objective is tc~ h~na~ty apPrecia~a vv~iat ~~ppen~i on :~pr~I X9,

 1989 and in rts af~e~a. I nc~et~ you h~.~v~e requested a xnee~ing wrt~ Ma.

 Fa~rrstein and T1~, Lederer far th~~r E'perspecti~vves." Ass you should understand,in

 Iig~h~ ofthse~r ~xxp8rienc~ to data they are uawi~ng tt~ p~rtcipat~ it~a ~ pro,~~ct which is

 not commuted to s+crupu~laus        ass ark ~i~~rc~us and th~raugf~ ~~.cfi~al r~oseaxch and

 accuracy. Therefore, in order f,~r ~m~r cliffs tv c+~nasder your request, ple~ss seek

 their par~icipa~io~n only when you can confum that you ~~va examined e above

 sources and provide a list ofthe topics you wish tc~ review with t~.~m.

                ~urti~~r, you abauld be awaare when t~ua civil 1a~vsui~ ~v~s ~~ttled irz

 20r4-- a„~~er the Ba~ra~s' book and move v~~re produced ~tt~e settlement I~ug~age

 approved by tenth sides expliGi~Iy asserted drat po~ced +mod prosecutara did no#~hing

 vv~ong. The ~ 's Gorpora~i~n ~~u~.s~~,~~c~ry C~~r,~mpl~ied that steme~#~

 a~e~ more ban a decade ofdi~cov~ry by pla~nt~~, t~ia~"oar review cifthe record

 suggests fihat both the iavestig~ing d~t~cf~v~s and thh~ a~si~ diet attorneya

 involved i.~ fi~h~ case acted re~ssonablys,~iven f,~~ ciscumstancas wxfh which they were

 confronted.....Th~r~ was na l~.w ex~forca~ncnt miscondu~,"




                                                                                           P-APP003218
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 80 of 92




 rage Rc~ae hal
 AvaDue y
 Tribeca Fib
 June 9, 2oI~
 Page 8

                  T~► provide an u~~a~ perspec~i~ve on ~.h~ u~d~rlying ~'acf~ and as a

 useful starting pa~itrt we ~~;c1~s~ a copy of ~,e Arms~rang ~:tepart prepared by an

 iud~g~ndent caz~ission ~ft~r Mir. R.ey~s claimed sc~is r~ponsib~Iity.

                 In addition, because ~f Qux concern about po~~n~ial~~t a~cti+o~ble

 defaraaf~,ry statez~~uts, poz~y~~, and implications yc~u are requested {and

 required} t~ take a~ s~~ps as are ~ecea~ary to retain attd~pr~serve alb records and

 co~aununicativx~, vvh~cther in ~iard~capy.~r electrt~nic form, fat eve already comp

 into your pvsse~siom rel~n~ to t,~i~ gxvject, and fiat tonne in fa your pasaession at

   y paint doing fc~~v~rd.

                 Pl~se forward a cagy a~this ca~tnunication to your Iegal cflunseX.




                                                ~Tery truly yours,
                                                                             `,~

                                               ~ot~~rt ~. ~im~




 ~c:     JGinda F~itsfein
         ~Iiza~icth ~der~r



       Sep S~~#ion 2~5.4t~ ~~~Z~e New ~'a~rk JPena~ J~a~v which g~ohi~rits the
       ~zgpre$sio~t, alb ~io~ d d$struc~ion of ovid~nce believed abt~u~ to ~i~
       praduccd t~ used i~ a jutlici~ pro~n~. See also Wiest v. ~~. 'Tire
       ~,u~. ~, 167 F~.3tt ~7~, 7?9 {Zd G13'. 1999 : ~~~t~ "u: ~~'~T~'~
            ;moo ~.~.~. a~~, ~~~ ~s,~.r~~'. 2~0~}.




                                                                                         P-APP003219
                Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 81 of 92

   M R 4 VIA tl A   ~ t~




w ww~.FiHt~~.aw.c~aM


                                               ~X~CUTIVE SUMl1~ARY

          Ta d~#ermine whe#~er po~Ice policy or procedures needed to be changed as a result of
          the Central Park jigger case, the Palace Comm~ssic~ner asked our panel to revlaw the
          events of April ~19, 19891 and thereafter, that resulted in the convictions cif Kharey Wise,
          Keuin Richardson, Antran McCray, Yusef Salaam and Raymund Santana (the
          "defendants}, for assault, robbery and r~vt ~n the course of attacks an various
          individuals, and fQr the rape and sexual abuse of a farnal~ ~ac~ger. Defendant moved
          to vacate► and dismiss a#I o~ their convict~vns on #ha basis of a claim by an Imprisoned
          serial rap~s#lkiller named EVl~~ias Reyes that he raped the Jogger the# night, and #,hat he
          committed tine crime alone. Nevi York County Dlstrlct A~#amey Robert Morgenthau
          consented #a ~e de#endants' mc~ti~ns and, an December'# 9, 2002, the convictions were
          vacated and dismissed by Justice Charles TeJada.

          Our task was to provide an overview for the investlgatian of these events, deterrr~ine
          ~rh~#her ~~ ~~~+v ~~~de~~~ ~n~~~~ed that pe~l~~s ~t~~e~~s~~s ~~- ~f#ic~~~ ~~t~d ~nnp~~pe~iy
          or incorrectly, identify any passibl+~ weakne~s~s ~n Police Department pr~~edures and
          make recammenda~ians to address any failures or weakn+~sses. The panel relied
          heavily open police personnel asslgnec~ t~ assist E~ the review cif this mater.




          SUMMARY t~F EVENTS C3F APRIL 'i9, 'IJ89

          Can the evening at April '{9, ' 989, shortly after 9:a~ PM, approximately 4~ African-
          Ame~can~ and Hispanic teenagers, mostly between the ages of '#~ and ~fi, entered
          ~entcal Park a~ 7'~~~' Street and 5~` Avenue far the purpose, according to marry of them,
          of assaui#Ing end r~bb~ng people. dot all o~ the individuals En #his group knew eueryone
          else. Not every individual was present et each Qf the events that followed. They
          Rroceeded, a~ times together and a# other Mmes splitting up into smaller groups, to
          terrorize people through a large section of the park for almost an hour. The attacks by
          the group included.
                           a A~sfing Michael Vigna, a racing biter, v~rho escaped withau# phy~icai
                              injury;
                           ~ A,~s~ul#ing ar~d r~bb3ng An+toni~ ~3~~a, who w~~ I~ft art the ~~d~ ~~
                             roadway unct~nscious;
                           r Menac~~tg ~ couple on a tandem bicycler
                             Hurling rocks at and thre~tenlr~g a taxi driver,
                           • Three#aning a rna~e Jager, David Geode, ~rha escaped with~uf physical
                             in~uryf
                           • ~"hreatening a mile Jogger, Robert Game, whr~ escaped w~th~ut physical
                             injury;




                                                                                            P-APP003220
    Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 82 of 92




              Assauf~ing a male dagger, David Lewis, who sustained ~hysica~ ~n~uries,
              and
              Assaulting a male jogger, Jahn Louc~hlirt, who sustained ser~aus ~nJurie~
              ftorn bsing knocl~sd t~ the ground, locked, punched+ and bea#en with a
              pipe and a suck.



 Tha most s~gni~r~ant event that occurred that evening was the brutal bsat~ng and rape of
 a 29 year old female jaggerT whose ~laody and almost lifeless body was found at about
'x:30 AEI on apr€l 2U, X589, La#er ~nvest~~atian sawed that she had apparently been
 accosted and knocked down can a transverse road in the park at about 1 ~~"~ S~re~t~
 dragged ~r~to the wt~c~ds where she was assaulted, and then dragged further ~nta the
 woods, where the major attack upon her occurred. She was #ound about COQ feet
fiurther into the perk, near s faofpa#h, Although she survived, the logger had no memory
 t~f any of the events that occurred that s►ven~ng. This ~tfaack was ate bay#s fior the mtast
 serious c~arg~~ ~g~~ns~ ~h~ defend~~t~.


Police responded immediately #o several 917 calls far help that resulted fr4rn the
various attacks. Two of the de~'endants, Raymond Santana and Kevin Richardson,
were arrested on e evening of April '~~th in th$ vicfnify of Cen~-e~ dark shortly after the
a#ta~ks. Wi#trvut be(ng eantacted by the poti~s, Ant~an iUlcCray ~Qlunta~ily appeared at
Sher precinct ~n the company of his mothers and was nat held. Because o~ stafemen~s
made by the defendants end others lmpii~at~ng #.hem, Kharey Wise and Yusef Salasm~
as w~li as I~cGray, rnrere con#acterf by t~e~ p~a~~ce the next day, and came t~ ~e precjnct
volun~ar~ly.

C1u~ of the ~pp~roximately Porky teenagers whc~ entered Contra! Park that night, thirky-
seven uvere interviewed. e'en were wrested and uit~mately conuicted of charges
resulting from their acfiv~t~es. F~~re t~f #hese ten (the defendant#s} were charged with the
assault end rape of the ~em~le f o~ger, the assault Qf John Loughlin, the assault on
David L~wisf and a riot chat~e. X11 but Wise were convicted of assault, r at, robbery and
rape. Wise was conulcted ~f assaults riot and sexual abuse.
The other individuals who were arrested pied guilty tg tie assau~#s vn D~az~ Loughlin or
Lewis, but nc~t to the assault o~ the female jogger. The defendants had impf[cated these
other ind~v~duals in the assaults an the vlc~ms other #han the female Jogger.
Matins Rays, then 'I8 years c~# age, was also in the park en the right of April '~9, 1989.
In 2U~Z, he came forward to reveal that he had raped the ferx~ale Jogger and to claim
that he did ~o alone.


~1NDINGS REt3ARDIIUt~ PC~►L~GE C~t~NDUG7

Based an our review of the m$~erial related to #his case and cortversa#ions w~tf~ various




                                                                                    P-APP003221
        Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 83 of 92




witnesses snd lnte~rested individuals, w+s conclude tha# there was na misconduct on fhe
part o#' the New Yor~C pity Police E~e~partmen# #n the arrests and interroga~ons of the
defendants. Thy pQllce ~o~'icers folfav~ted carefully the ~pe~ial statutory rotes relating tc~
the questioning of ~nd~vl~uais less #han 16 years of age, in particular rules per#aining to
tie participation of parents or guardians In such interviews. The Nsw Ya~1c Caunty
District A#tamey and his ser~~or staff have stated ~a us #hat they have found r~o evidence
o'€ coercion in the questioning Qf the defendants or others involved in the events of A~r~l
1 ~,'989, and they have no criticism cif the interrog~tlon yr wrest techniques employed
by the police. Qur conr~usion ~s also s~-angly supported by the opinion of Justice
Thomas B. Galligan regarding the defendants' ot~gin~i mnt~ons to suppress #heir
st~~ern~n~s.

Justice G~~liAan's C~ain~an
r   ~          viri r ~ rr rri~~




In 198 ,the defendants challenged the vafidlty ~f their initial ar~esf.~ by pc~i~ce, and the
admissibility of the statements they made, including: allegations 8f failure to no#~fy
peren~s and have them pre~et~t during questioning; ~rnproper trickery andlor deception;
the use ar threat t~f physical force; and depr~va~lc~n of food and sleep. Following a six
rnreek pre-trial hewing In#o the adrrtisslbility of defendants' s~tements and ether
ev€denc~, Justice Gall(ganicarefufly analyzed each ct~1m tra~sed by each defendant and
found. with cane except~an, #ha~~ there was na constitutional or statutory vlolatl~n by any
of the o#ficers or pro~e~cutors inval~r~d and thus, rtc~ ~asls to suppress any of tie
statements or evidence made ~y ur taken from the defendants.

!n the course of considering the new evidence of Reyes's Invc~#cement in the attack ~n
~~e ~c~gge~-, ~~~~ h~~e fsa~aa~~e~ ~r~~t~ ~a~ ~~ de#e~d~~~~' ~~~~~ae~~~. ~~ ~hoa~ld b~ s~~t~d
that the inconsistencies and weaknesses of the dependents' statement were fialiy
explored ~t the Mme of the defendants' pr+e-dal F~esring and the Court's dec~sian, ~'he
same inconsistencies ~rtd wgakn~esses were vigorously but unsuccessfully raised again
at defendants' trials. It vuould seem #hat cansi~tency vrrauld be a feature off` planted
raEher than spontaneous informat3a►n. We bstieve the incons~stencles contained in the
various s~tements were not such as to dest~c~y their reiiabil~~jr. Alf ofi the defendants
were obviously a#~emp~ing ~o trrinim(ze their own invaFuement and the stories they tgld
neces~ariiy included fabcicatians. an the Q#her hand, there was a ~enera~ cons~sten~y
that ran thr~u~h ~e defendants' des~cript~ans of the attack an the female logger, She
way ]ogging; she was knocked down on the road; dragged into the woods; hit end
molested by several assailan#s; sexuall}~ abused by some while others held her army
~r~d ~~g~; ~~d 1~~ ~~rn~» n~~~~u~ ~n ~ skate ~~ u~dr~~~, ~~er an assaul# thy# covered a
reia~ttvel~+ shor# pe~io~i of ~i~e. This general descr~ptic~n was comrr~on ta~ alE or most a~
the defendants' statements, despite some di~fer~nces in specks.

F The only statement that was auppresse~ was made by S~nta~a at the 6eglnning stages of the booking
process. A police officer m$de a remark to the d~efand~nts to the efFe~t that they snot~ldn'f ~e out besting
people but "should be out with your gir)frier~ds." S~ntsna than looked at a co--cfefend~n#, smiled ~~d said
"I ~lreac3y got mines~" and they both la~ghad. '~'#i~ Court supp~+essed this statement an the ~~ounds #hat
the ~~icer'~ remarks were the equiv~l~nt of Inierro~ation acrd should have been preceded by a wa(Wer of
Miranda rights.


                                                                                                           0




                                                                                                  P-APP003222
    Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 84 of 92




!t has beets suggested That the police jmprQp~rly coached or atherwlse pr~vlded the
defendants vti►ith facts which f ey Inter regurgitated ~n their confessions. However,
although the defendants have complained of being "coerced" end have claimed tha# the
po3ice officers pressed #hem to confess, only one of them purported ~a explain haw shay
got tie factuaE details #hey gave in their st~temen~. ~efendent iN~se wras the only
~iefenda~nt ~~a claim he had been 'fed" answers. This con#entiort was rejec#ed in Jus~ce
~a~ligan's exhaustiue op~nlon, The pa~en~s or family members of Santaana, M+~Cray and
R~ch~r+dson were present durjng a!! of their in#e~ogatians and #~a giving of written and
v~~e~ statements. in additir~n, Sansone acknowledged bath at s pernle hearing In '~99~
and when r~lnterviewed In 2002, that he assaulted a man but made up the story
regarding the rape; he did not say the police ~~ve him a start' for him to adapt as his
own.


R~y►es's Claim Thai He Acted A1ane

Because ~f Reyes's clam #fat he acted alone, some have analyzed the case as ~ there
wet-e only twc~ ~oss~ble scenarios ~ either Reyes acted alone or the defend~n~s did.
Another po~sibll~ty that must be considered is that both Reyes and the defendants
participated, try same degree, (n attacking the Jager. At defendants' tr~als~ the juries
~c~p~~d the prvsecu~lon's fheary ghat the defen~~nts, together with sn un~cnawn
attacker, carnmitted the rape. 1Ne believe, however, #hat it is necessary, fnr the
purposes bf our ~~qu~ry, t4 cacnplete the record by considering aver scenarios that a
fury might s~~o accept. C"~ur exarnlnatlon cif the €acts leads us to suggest that there is an
~lterna#ive theory of the a#tack upon tie logger ~ th$t bath the defendants end Reyes
~ssa~lt~d her, ~~rh~~~ ~~~+~~~~~~r+~~y.
It may h ue been, as a former inrriate-acqua~n#once clamed Reyes #cold him, that the
attack on the logger was alread~r ~n progress when Reyes joined, at#r~cted to the scene
by the jogger's screams. Or, the defendants might have a~bandaned the jogger after
mauling her in the h~# and-run styes typical of their rampage and Reyes cr~uid then have
cc~m~ up~~ her and perpe~ra#ed a new attack but ire a much more brutal fashfc~n. In
either scenaria~, 1~ would have been likely that Reyes, not the de#'endant~, w$s guilty of
the mare vicious outrages inflicted upon the logger, which would h$ve been more
cnaracterist~c of Reyes than of the behavior sxhl~ited by the defendants.               The
defendants' lesser rake world in fact be consistent with #heir confessions.

`There ~s no ~r~aborgt~an for ~eyes's claim tha# h~ ~cte~ alone. The only evidence #a
support the view that he acted by himself rema#ns his owr~ statement that he did so.
This makes i~eyes's general ~redlb~lity a matter of cons~de~a~le im~artance. Reyes's
former attarr~ey and def~ns~ psychologist have attested to his instabllf~y and Sack o~
credi~il~ty. Even JusEice Galliga~n, who ~Iso presided aver Reyes's murderlrap~ trial in
199'i, was qua#ed in the press as statfng that ~~I~f Reyes is a cred~ale witness, then
cr~diaitity has a new meaning. Reyes has begin interviewed extenslv~fy by the s#off of
the District Attorney's mice, for the most ~~r# writhQut the direct ~~rticipet~on +~f the




                                                                                    P-APP003223
    Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 85 of 92




Pc~iice Department#, who were ~ermltted to view one W~deotsped ~nterv~ew and one br€e~
audio retarding of an ~n#enriew. No hewing was held with respect t+~ defendants'
r~at~ons tQ vacate ~he~r convict~c~ns, thin no oppart~nity was given #o crass-examine
Reyes in public under oath. We understand ghat he has nat been subjected to a
p~o~ygraph examin~tlan, perhaps because he is thought tt~ be tov unst~b~+~ to ~lfow far a
mean~ng~l test.

Central to a consldera~on of the truth of Reyes's claim that he raped the jogget~ by
hims~l~ is an assessment of his motive for coming forward to make the claim. V1fa~ he
simply ma~ved to do the right #hang by feelings o~ guilt and the "positir~~ experiences" tha#
he has had In prison? The Dis~ict Attamey's office accepts Reyes's s~ter~ent that hfs
decision to come forward vrras r~totivated by a chancy encounter wf#h UVis~ ~n Auburn
Correctfona~ ~aclfl#y, and the nesult~nt rsaliza~ian that Vlr~se was st~~l incar~ce~ated in
connection with ~e aft~ck on the jogger. There is however evidence ~o suggest that he
came fanuard in respr~nse to threats, delivered through the underground prison
cornmun~catians system, andlor that he acted in order to get a ties~red e~ange in p~son
~~stgnrnent.

Fran #l~t~ various accounts that Reyes has given in different inter~riews tha# we have
 been able t~ reu~ew, there have been signlflcan# prvblerrts ar inconsistencies in hts
d~ ~rip~~n ~f the d~tail~ of the attack and. ~ubsegoaent e~re~ts. In add~ti~n, s~~~r~l
statements were m~~e by witnesses to officers inves~ga~ing the incld+~nt artd by the
defendants, speaking outside the format to#errogatlr~n process, which direc~Iy contradict
Reye~`s claim that hs a~~ed alone, and evidence fiche par~cipe~~on of the de~endsnts.
They include inculpatory statements by defendants iNfse, Rich~rds4n and Santana bath
~~ p~ll~e ~~~~~s ~~d ts~ ~~vili~e~ #r~e~~~~ ~rh~ r~p~~~~ ~h~ ~#~~~rr~~nt~ 4~ pc~l~~.
Santana and Richardson separately painted out the locst~on of the rape when brought
tQ ~entra~ Park. iJVhsn V111se was questioned, he made reference to a man named
"Rudy'" who took fhe jogger's 1Natkman; the descrip~on of the jogger's "Walkman pouch"
was s~mitar t~ Reyss's description c~# $ fanny pack." A# the time of this intervfew~ the
police had ~o way Qfi knowing that the jogger had a INalkm~n or tha# she carded !t in a
pouch. V~l~se also carr°►mented on the amount of blood at the spo# where tf~e rape
occurred. When asked why he was sv surprised by the amount o~ blood, he answered,
"I knew she was bleeding bu# i didn't know haw bad she was. It was redly dark.
couldn't see hoer mucfi blood fher~ vu~~ at nigh."

Efab~rate sna[yses of proposed timelines covering the various events ors the evec~~ng
t~~ ~~gg~r ~r~s ~t~~k~d h~rr~ b~~~ pra~p~~+ad, ~r~~ the ~onciusian ~h~~ the ~e~endant~
did not have the time to panic#pate in tfi~ attack upon the jogger because fey were
~us~r, at spec~tc time$, with o#her' assaults. This reasoning depends upon a selec~ve
sn$~ysis of the evidence fror°n which various events are timed. `In fact, no acc~arat+a
~imet~ne can be constr~ct+ed because the evidence regarding tine timing of the various
events and the individuals who par#icipat~d in them is not sufficiently pr+~cise to alic~w
any exact canclus[on. For ex~rnple, a key time necessary to calculate when the
defendants might have had the oppartun~ty to rape the #em~le dagger is the time o~ the
a~#ack upon ~og~er David ~ew~s. However est~mate~ of that Eime vary frorr~ 9:2~ PM to




                                                                                    P-APP003224
    Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 86 of 92




9:42 R(tR. Not even the time during which the logger is assumed to have begin attacked,
between 9:'i5 P~'V~ and 9:30 PM,is free from doubt. Vile believe that no accurate tirnellne
exists end nine can be reliably constructed.

Finally, relevant t~~ensic evidence concaming the presence of halt, bfoot~ ~n~ semen on
sotine of the defendants' clath~ng was presented art trial and has no# been refu#ec~, In
particular, hair "consistent" w~~ the female jagg~r's hair was found on fhe clnthing of
Richardson and co-defendant Steven Lopez; blood stains were found vr~ San#ar~a's right
sne~ker~ Ss~sam's packet and an co-defendant Lopez's undecwesr, and semen stains
tnter~ fa~nd an the underwear of MaCray and ~ichardson~ and vn S~ntana's sweatshirt.
This evidence is by no means dls~ositive~ but it ~antradicts various reports that no blood
way found on any a~f t~s defendants.


ASSA~I~.TS t~~ 47HERS

In addl~iQn to thejr conv~cUons fior the rape and assault can the ferrate JoggerT the
defendants were also convic#ed of crimes with respect to c~th~r at#acks occurring that
euening. Jus#Ice Tejada ruledi as the D1s~rict Attorney recvmrnended, that the
convictions on these charges ~g~ins~ the de~endanfs, as walk as those invo~v~ng the
femme dagger, should be va+c~ted, a~thaugh the newly discovered evidence of Matias
Re~e~s'~s rape of ~e femafe ja►gger relafed only to the# event. Vile t~nd'erstand' tine legal
posit~c~r~ un~erl~ing .~us~l~e TeJada's ruling, ghat the existence of t~ew evidence regarding
the most s~gni~cant c'~arge against the defendants may have affected the juries' ability
to consider evidence regarci~ng the r~i~er charges. However, we believe that there is no
reason, can t~~► merit, to think #.~~# e f ury fa~rfy presented vv~th ~e evidence agains# the
d~1'endants would come t~► a different conclusf~n thin was reached b~~ore.

Same of the defendan~.s have repeated tha~r adm~s~~ons of guilt. San#ana tes~fled a~ ~
parole hearing in 1994 and he was ques~oned a~ou~ the crimes he committed on Apr1~
19~', ~ 989. He admitted that he and his friends panned to gc~ to the dark that night to
rob and assault people. Ne stated that abou# seven or eight fiends devised the plan.
They were prepared ~o attack whoever they ~ancountered that night in the park. Santana
re~tera#ed that they had le# Qne, a couple, go because the man way with his gi~lfrier~d.
Ssntaana also admitted to beading s man. H~ dsn~ed only the rape,

V11hen McCray went k~efare the parole board in f~ovember ~t994, he adm~t~ed afi o~ his
crime except for the r~p~ of #h~ f~rnale J~gg~r~ Two of the d~f~nd~nt~; R~ym~~d
~antena and Kevin Richardson, during intenr~ews conducted by detectives in 2 02,
adm~#ted th~~r par~cipat~on ~r~ the assaults ~ha~ dfd not lnvalwe the jogger.

!n the first ma~ar euent, the ass~ul# on Antonio a~a~, a toil of 23 peap~e were named as
par~cipants ar as being present A~II five de#endsnts were (triplicated by accorr~plices
aid two adm~t~ed part~cipat~on. The second major event was harassment of a couple an
a tar~dem bike. A #otal v~ 'f 3 p~opte were named ~articipan~,s car as being present; four
of the defendants were implicated b~ accompflce~ and atimftted participation. The third




                                                                                    P-APP003225
   Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 87 of 92




maJor even# was crossing the 9fi~' Street Transverse road to the reservoir. A tots! o~ '~7
~eaple were ~den#I~ed as having Bane south towards the reservoir. Al! flv~ defendants
were fmpl~cated by accomplices and admitted going. The faur~h rr~a~or euent was the
assault on jogger David Lewls. A tc~tsl of ~# 1 people were identl~ed as par~#c~~an#s ar as
bung present. Four of the de#endants were Implicated by ~ccornpllces and one
adm)fted par~t~cipatian. The fifth mayor event was the assault on jogger John Loughlin,
who was very badly neaten. A total of ~!9 people were iden#ified as ps~c#pants or as
being present. Afl five defendants were Implicated by a~com~lices and three admitted
participation. Whatever conclusior~s may be reached fegardtng Matias Reyes's claim
#hat he raped tie #emale jogger alone, ~har+~ seems #o be no reason to beCi~v~ that the
defendants were innocent of the other crimes for which they were canv~cted.



~{aiVCLUSION

The only r~ew evidence that exists regarding the events ire Central Pa~c on the night of
Ap~i! 'i9: 1985 is the statement by serial rapist/k~ller f~atl~s Reyes that he alone
assaulted and raped the female jogger. ANA confirms tha# Reyes raped the jogger bu#
we hsue no~h~ng but his uncorroborated word that ha did so atr~ne. !f ~eyes's claim that
he attacked the jogger by himself is true, if necessarily f+~llaws #hat the st~~ements of the
five defendants who were convicted ref the crimeT as well as those of the other
witnesses wino described it, rnrere erroneous.

In #hat event, the question arses whe#her the eta#ernents were coerced or "sugges#ed~
by the interrogating officers. That question is, of ccsurse~, central tc► our task of ~nal~ing
police behav~c~r with respect to #hose events.

Vile bel~~ve that the issue of coercl~n was laid to rest authari#atively by the exhaustive
ap(niQn of Judge Galligan, fialio~ring a Lengthy Huntley hea~ng, UVhether the
defendant' statem~n#s were accurate or not, the methods used in obtaining tf~em were
examined b~ Judge Galligan with u#mo~t c~r~. We have riot seen any evidence to
suggest that Judge ~af~igan u~ras in error and our review of a~allable ~nfarmation
con~ir~ns #hat polio interraga~ons were conducted prafe5sir~nally and in accordance
with applicable rules.
Arming ghat Walther the police nor the prasecutc~rs engaged in outright coercl~n, the
C~is~r3ct l~tt~rr~ey his theorised #hat 1~c~s may h~v~ inadv~r~~r~tly be~~re ~ugg~~ted t~
defendants and witnesses, enabling them to describe the attack vn the jogger with
suff~clent particUlarlty to make their statements credfb~e. To determJne whether this sort
of thing went an, ~t ~s necessary to analyze the consistencies and inconsistencies ~n the
various statements. The consider~tion~ ire similar to those relevant to the basic
question of whether Reyes ~s to be believed when he says he attacked the jogger ~{arte.
Those wht~ believe Reyes emphasize the inconsist~nci~s in the defendants' statements
end those who do not believe him pain# to tie statements' consistencies and tc~ other
suppar~ng evidence.




                                                                                     P-APP003226
    Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 88 of 92




The District Attornay, in responding t4 defendants' motloRs to dist~niss the charges
agains# them, laid out, in considerable detail, fMe arguments supporEing the contention
that Reyes was fhe sole attacker, Since the D~strlct Attorney had no reason to explore
eaunter-arguments, we hive done so.

iNe conc{ude that the vsriaus inconsistencfe~ in defendants' S~+8f8[r1Bf1~St and fh~ ~t~er
~ecent~y revealed weskness~s in the evidence presented at ~r~al, when viewed in ljgh~ of
Reyes"s claim #hat he a(Qne at#acked the jogger, could word s ~sasonable basis for
mal~taining #haf Reyes did, indeed, cammi# an attack on the jogger by himself.

M~w~vsr, the consistencies found ~n the defendgnts' s~teme~ts, the in~c~rma~ rem~rt~s
made by the de~endan~s at var~aus times, the corrobora~iva testimony of other
witnesses, the absence of a convincing rnative for Reyes and susp~cian of his genera3
cret~€b~iity~ lead us to conclude th$t it is more likely than na# tt~a~ ~e defendants
par##clpated in an afi#aack upon the Jogger.

V11~ adept the view that the most fike~y scenario for the events of Apra! 't9,'l989 was that
the defendants came ~pvn the Jagger and subjected her to the same kifld of attack,
albeit vu~th sexual overtones, that they ~n~ic#ed upon o#her victims in the park that night.
perhaps attracted to the scene by the jogger's screams, Reyes either joined in #die
attack as i~ was anding or wa~~ed until t ie d~~~~d~n~s hsd ~naved on ~v ~~eir next vi~t~rrts
before descending upon her hlmse3f, raping her and inflicfing upon her the brutal injuries
tha# almas~ caused her death.

C7n this theory of the facts, there is no reason tc~ believe that the de#endants were
p~~~p~~d ~nt~ ~~~C~r~g ~~n~~~~ ~#~t~~~~#~.

With respect to the other crimes far which the defendants were convicted, we are aware
of no new evidence or reason ~a review the c~id evidence regarding hose crimes. Twa
of the defendants reaffirmed th~~r guilt for these cr[rr~es at parole hea~~ngs and one of
these, together with a third, did so in ~~Q2~ after Reyes came forward #v make his
cc~nfessian. Moreover, four other individuals who had pleaded guilty to the assault,
tmplicsted the defendants ~n these crimes in their inter~gat~or~s ~r retarded sta#ements.
1l~e understand the ~e~hnical legal, position espvus~d by the District Attorney and
adopted by the Court, vacating #hese convictions. However, we firmly bei~~ve ghat this
legal ruling affords no basis fog ma~int~in~ng #hat the defendant. were not inr~Qlved in the
other crimes for which #~sy ~nrere convicted.


QB~ERVATIt~NS ANA? ~.ESSC~NS I.EAR~UED

In add~t~on #o our f~c#ual conclus~on~, we offer the following absenratlans:

   • Earia assignment of a sen~or,,,comman~~r
     dome early confusion in Phis cnm~Iex ease cauEd have been avoided if




                                                                                    P-APP003227
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 89 of 92




   procedures which would I~keiy be used today in a sfmiiarly complex invesfigation
   were in effect #hen, r~ame~y: the establishment of 12-hflur #aUrs for the senior
   cn►mmanders overseeing the in~rsstigation; the establishment of a command
   cenfsr where stf infot~n~tion related to the ~nvest~gstion could be received and
   car~efa#ed; and the establishment of regular br~e~ngs so that all personneC
   ~ss~gned to the case could b~ kept informed.

  Establishment of a Managem$nt Tern
  A management team should have ae~en established on #h~ evening of April 19,
   X989, for the purpose of overs+~efng ali Inves~gat~ve steps and facilitating
  information-sh~~ng ~mang all ~nuestigs~ve personnel. Had #his occurred, factual
  accounts pr~v~dad by the suspects that licked clarity or needed ~ddltional
  exp~~ratian ca~ld hive been lde~nt~ied and resolved prior to vtdeataping.

• ;Alloca~Qn cif ade~uat
                     ,,,_,,, e sa;c~ #o sand,uct intenri~w of minors
  There was inadequate space to conduct interviews of minors. Ti~is problem has
  onEy became worse with ~~e passage of tit~r~e. T#~e Department should consider
  rehsb~litating or constructing new precinct space to accorrtmadate interviews of
  minors.

# „~vid~nce accoun#abi~~ty end cpntra~
  Thy then Manhattan Chfe# a~ Q+~tec#fives hr~ught home with him the only available
  copies of some Palaro~d photos o~ the female Jogger ghat had been taken by
  investigators, rna~Cing theta t~na~s~l~ble for use by the prosecutor during tt~e
  videotaped ~uestianing o~ the suspects. The Polaroid photos wars errentUa~ly
  made available ~o the ptc~secutar but only dining Kharey V'll'ise's videot~ged
  ~nte~rogativn. This action could have exacerbated ~~c~bl~ms ~ssaaiate~i with the
  interrog~ti~ns. it was obviously wrong far this to have occurred, bud It does not
  appear to be a systemic p~oblern and is unlik+aly to recur.

  Forensfic mana~,,,,pement
  During the photographing of the pans o~ one of the defendants, the panf~ were
  pieced an the precinct floor, creet~ng a risk of potential evidence con~amina#~an
  and cvmprotni~e of any trace evidence ~ak+~n from them. Again, this error is
  un~~kely ~~ recur b+~cause of r~fart~5 I~nplet~nented ~#~er the Departments came
  scene unit was reorganized end i#~ prt~cedures ovate reviewed ~t~d madi~ed In
  1~9~.

• Cass review and cocar~lnatic~n
  i# is new known that among ~ti~e series c~~ violent crimps that he committed, Mat~as
  Reyes also raped a woman in Can~ral Park an Apr1( 17, 1989, just #wo days
  before the Jogger a~#ack. There has been same criticism directed at the
  aepart~nent for the failure to conr~~ct the Ap~l 17, 1989 ripe to the April 19, ~t989
  attack an the logger. Reyes was Edent~fled as a p~~sible suspect !n the April 17,
  1989 rape, and was toter arrested, ~n l~ugust, 'f989, far another rape end murder


                                                                                          9




                                                                              P-APP003228
Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 90 of 92




  tc~ which he ultimately pleaded guilty. If, a# #fie time, i# had occurred to eider the
   pofic~ car #h~ prosecutors thr$t the April ~!9"~ rape tnigh~ h~~e been committed by
  the same indiv~du~( #hat had raped someone on April 77 , it would have been
  simple tc~ compare ~e DNA recovered from tie dagger against that of the
  defendant they now had in custody. But, the police and the []istrict Attorney's
  o1~ce had a set c~~ c~n~esslons and were sa~~fl~t~ that the defendan#s
  perpetrated the attack on the dagger. They had no cause to search for links to
  other cases until DNA tests in N+avember,'i989 indicated that tt~e semen from the
  logger did riot match any of the defendants. Today's case review methods would
  substan#ally increase the probability of identi~y~ng cases with seemingly very few
  similarities.

  Another factor that may have in#erfiered with a realisation that the Ap~ii ~17~' and
  ARriI 19~' apes were connected was the fac# ~h~t ~►ne of them way investigated
  as a homicide ease and the other as a sex crimes case. Under current
  procedures, inf~rrmation in cases Ilk phis is shared.

  Use of DNA
  In '1989, procedures wire not in place to facili#ate the camparfisor~ o~ DNA
  evidence in ore case with that in another, partJc~lerly after the ANA hest results
  were taken by the District At~orr~eyts office. to prepare for #r1al. This p~ob~em is
  untikely to recur due to the creation ~n `~9~4 of a Df~A da bank. ~~1A is no r
  rou#~nely co~iected from defendants cor~v~cted cif certain st~t~torily prescribed
  cr#mes ar~d fed into a database to wh~ci~ bo#h the Department and tF~e District
  Attorney's offiice have access. Unident~ied DIVA evidence recovered from a
  came scene.,. is entered ~n#a the databank artd stored far fu#ure corrtparisons.




                                                                               P-APP003229
   Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 91 of 92




tNTR~DU~Tt~Dt~
Tc~ det~rmin~ whether police pallcy or procedures needed to be changed as a result of
the central Park Jagger case, fhe F'~lice Cammiss~oner asked our panel to reuiew fihe
events of Aprl~ ~9, 1989 end thereafter, that resulted [n the cc~nu~ctions cif Kharey 1Nlse,
Keen Richardsan~ Anton {11~cGr~y, Yuse~ Salaam and Raymond Sar~tan~ ~t~~a
"defendants"}, for assaults robbery end riot in the course of attacks on various
~ndivldu~ls, and for the ape and sexual abuse of a female jogger. Defendants moored
tc~ vacate and dismiss III o~ their convlcti~ns an the basis of a claim by an icnprisaned
serial ~apis~lki~ler named Matins Reyes that he raped the Jogger tha# night, and tha# he
committed the crime alone. New York G~unty District Attorney Ra~ert N1~rgenthau
consented to the defendants' motions ~nd~ on i~ecerr~ber ~ 9, X002, the ccanvic#ions were
vacated and dismissed by Jus#ice Ct~~rles T~jeda.

tour task was ~o provide an ovenrier~ for the investiga~Ion of ~ese euents~ determine
whether the new evidence indicated #hat police supervisors or officers acted improperly
sir ir~~o~ec#~~, ~d~~~i~ ~rt~ pc~~~#b1~ ~re~k~~~~e~ ~n P~l6ce ~~~~r~r~~r~t ~~~~de~~~~ ~t~d
make recommendations to address any failures or weaknesses.

included fn this review w~~ an examinatior~ of:
       Wr~tt~n ~tat~e~~ra~ cif the d~f~ndar~ts;
  • V~de+~t$psd sta#ernent~ given by the defendants, and #ranscripts thereo~F
  * Notes of detectives' lnt~rviews with defen~antsr
  • Notes, v~de~otapes and transcripts of interviews Qf ~Ef~er witnesses;
  • CL~~]Peapfe`s apposition papers to Defendant's Motions to Suppress Evidence;
   ~ R+~~~~~~~ per ~~~ ~~ ~~t~ ~°~~~~~~p~ cif ~h~ ~i~-~i~i h~~~i~g ~~~d by the ~~~ judge,
       Justice Thom~~ 8. ~~111ga~n, vn defendants' Mo#ions to Suppress;
  • The trial court's decision on the Ma~ic~ns to Suppress, issued February 23, '~990
      (exhibit A},
  • Qefendants' recant M~t~ons ~v Vacate the Judgmen#s agains# them pursuant tc~
      ~r~m~nal ~'rocedure Law §44Q.10;
  • Af~rmatifln r~fi Asslst~nt Qist~ict Atta~r~ney Nancy Ryan, dated December 5, 20~~~,
      ~ubr~~tted in response to Defend~nt~' MQ#~ons tc~ Vacate exhibit 8};
  • Justice '~+eJ~da's opinion granting defsndants' mntlons ~Exhlbit C~;
  • 7989 came scene ph~►tc~g~aphs and a map of the area;
  • The defendants' Parole Beard He~r~ng transcripts; and
  • ~~~ul#~ ref ~a~~ of the r~~~nt fr~rg~~€~ te~t~ ~~ndu~ted by the ~~i.
The foElowfn~ evidence was utnava~lebEe far us to review:
  • results of addl#~anal forensic, DNA tests recently perfanned by the FB1 and a
      private laboratory under the direction of the District Attamey's office;
  • farensfc ev~denca from de~endsnfs' ~a~s; and
   • notes and transGrip~s of interviews wi#h Mottos Reyes by the Des#riot Attorney's
     office and correc~tan officers.




                                                                                  P-APP003230
   Case 1:20-cv-08042-PKC Document 46-23 Filed 07/01/20 Page 92 of 92




 In addition, vue have b8en unable to acc~rr~p(ish the fol~oinrjng:
   • a complete interview o~ Matias Reyes
   • ~nterv~ev~rs o~ several ref Reyes's inmate-acquaintances, soma of whom have
       ind~c~ted that he had said things to ~h~m the# cor~tradlct~d the story he fold the
       District Attorney.
The panel relied heavily upon polio pe~rsonne[ assigned to assist in the review of #~~s
matte. A#tached as Exhibit D ~s a his# c~# those who were assigned and assisted the
penal. These m~rnbers also accompanied the panel to visit the crime scene several
times.


SUNiMAR~V~~i~~AF~R[~ '19. 9989
tin the e~rening t~f April 79, 1989, shortly $fter 9:Oa PM, appraximatel~r ~~ Afr~c.~n-
Am~ricen ar~d Hisp~nlc teenege~s, mostly between the ages of 'i~4 and 16, entered
Central Park ~t 'I 1~~' Street end 5~' Avenue for the purpose ac~rdir~~ tc~ r~~n~r ~f th~~~
of asseultlr~g and rr~bbing people. Not elf of the individuals in this group knew everyone
else. Not every individual was present at each of the events ~a~ followed, ~"i7ey
proceeded, at tir~n~s together snd a# other Mmes spli~.ing up into smaller groups, to
terrorize people through a forge section cif the park for almost an hour.
The heck ar~d v~al+~n~ acti~r~fy o~ fhat evening ~s described, in large dart, in Jus#~ce
~alf~get~'s pre-tr~ai aplct~on Exhibit i~, pp. 3-9} and in the Ryan Affirmation ~Exh~bit B,
pp. 3-5~. Thy a~t~cks by the group included:
          • Accosfi~ng Michael Vigna, a racing biker, wha escaped without physical
            in~ur~rT
          • Assaul#ing and ribbing Antonio Diaz, who was deft on the side of a
            ~oad~ay ur~con$ci~us;
          • Menacing $couple ~n a tandem bicycle;
          • Hu~iing rocks at and threatening a taxi drive-;
          • 7h~eatening a mate Jagge~r~ David Geode, who escaped without physical
            injury;
          • Threatening a mate jogger, Rvber~ Garner, w~t~ escaped w~th~ut physical
              ~n~ury~
          • Ass~uit~n~ $male jogger, David Lew~s~ who sus#a~ned physical inJuries;
            and
          • AssauE~nc~ a maEe ~ac~ger, ~fohn ~aughl~n, who sustained serious inJur~es
            from being knacker to the ground, kicked, punched, and beaten wifh ~
            pipe end a stic{~.

The mos# sign€ficant event thy# occurred that euening was the brutal beating and rape of
a 2~ yeer old €emaie jagge~, whose bltx~dy and ~Imas# lifeless body was found at about
1;~0 AM 4n April 2~, 9989. ~.ater investigation showed the# she had apparently been
accosted end knocked down on a ~r~nsverse road ~n the park at about 1{?2~ S#teat,
dragged intro the woods where shy was assauEted~ end then dt~agged further into #fie




                                                                                  P-APP003231
